Exhibit 10.1
EXECUTION VERSION
STOCK PURCHASE AGREEMENT
Dated as of June 3, 2011
By and Between
SOUTHEASTERN METALS MANUFACTURING COMPANY, INC.
as Purchaser
and
THE STOCKHOLDERS
OF
PACIFIC AWARD METALS, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
ARTICLE 1. DEFINITIONS
  1
 
   
1.01 Definitions.
  1
1.02 Rules of Construction.
  10
 
   
ARTICLE 2. PURCHASE AND SALE
  11
 
   
2.01 Purchase and Sale of the Shares.
  11
2.02 Payment of the Estimated Closing Purchase Price.
  11
2.03 Calculation of Estimated Closing Purchase Price.
  12
2.04 Closing Cash.
  12
2.05 Closing.
  12
2.06 Closing Deliveries by the Sellers.
  12
2.07 Closing Deliveries by the Purchaser.
  13
2.08 Post Closing Adjustment to Estimated Closing Purchase Price.
  13
 
   
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLERS
  16
 
   
3.01 Sellers.
  16
3.02 Management Sellers.
  17
 
   
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
  27
 
   
4.01 Organization and Authority and the Purchaser.
  28
4.02 No Conflict.
  28
4.03 Governmental Consents and Approvals.
  28
4.04 No Brokers.
  28
4.05 Litigation.
  28
4.06 Investment Intention.
  28
 
   
ARTICLE 5. COVENANTS AND ADDITIONAL AGREEMENTS
  29
 
   
5.01 Ancillary Agreements.
  29
5.02 Conduct of Business Prior to the Closing.
  29
5.03 Access to Information.
  29
5.04 Confidentiality.
  29
5.05 Regulatory and Other Authorizations; Consents.
  30
5.06 Further Action.
  30
5.07 Release of Indebtedness.
  30
5.08 Legal Privileges.
  30
5.09 Preservation of Records.
  30
 
   
ARTICLE 6. CONDITIONS TO CLOSING
  31
 
   
6.01 Conditions to Obligations of the Sellers.
  31
6.02 Conditions to Obligations of the Purchaser.
  32
 
   
ARTICLE 7. INDEMNIFICATION
  34
 
   
7.01 Survival; Remedies for Breach.
  34
7.03 Indemnification of the Sellers.
  35
7.04 Procedures for Indemnification.
  36

i 



--------------------------------------------------------------------------------



 



     
7.05 Additional Limits on Rights to Indemnification.
  36
7.06 Procedures for Third Party Claims.
  38
 
   
ARTICLE 8. TAXES
  39
 
   
8.01 Straddle Period
  39
8.02 Preparation of Tax Returns; Payment of Taxes.
  40
8.03 Cooperation with Respect to Tax Returns.
  40
8.04 Tax Audits.
  40
8.05 Disputes.
  41
 
   
ARTICLE 9. GENERAL PROVISIONS
  41
 
   
9.01 Sellers’ Representative.
  41
9.02 Expenses.
  42
9.03 Notices.
  42
9.04 Headings.
  43
9.05 Severability.
  43
9.06 Entire Agreement.
  43
9.07 Assignment.
  43
9.08 No Third Party Beneficiaries.
  43
9.09 Amendment.
  43
9.10 Governing Law.
  44
9.11 Waiver of Jury Trial.
  44
9.12 Public Announcements.
  44
9.13 Counterparts; Effectiveness.
  44

ii 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 3, 2011,
is made by and between each of the stockholders of Pacific Award Metals, Inc., a
California corporation (the “Company”) and Southeastern Metals Manufacturing
Company, Inc., a Florida corporation (“Purchaser”).
R E C I T A L S:
     The Company manufacturers sheet metal products for the construction
industry, including ventilation metals, roof drainage products, roofing metals,
drywall trims, pipes and fittings, gutter profiles, steel stakes, snapties, bare
metal and paperfaced trims, copper products, and vents.
     Sellers (as hereinafter defined) are the owners of all the issued and
outstanding capital stock of the Company.
     Sellers desire to sell all of the issued and outstanding capital stock of
the Company to the Purchaser, and the Purchaser desires to purchase all of the
issued and outstanding capital stock of the Company for the Purchase Price (as
hereinafter defined) and upon the other terms and conditions set forth herein.
CONSIDERATION:
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
and covenants hereinafter set forth, the parties hereto hereby agree as follows:
ARTICLE 1.
DEFINITIONS
1.01 Definitions. In this Agreement, unless the context otherwise requires, the
following terms shall have the following meanings:
     “Acceptance Notice” shall have the meaning ascribed to such term in
Section 2.08(c) hereof.
     “Action” means any judicial, administrative or arbitral action, suit,
mediation, hearing, proceeding (public or private), investigation or claim
before or by any Governmental Authority.
     “Adjusted Holdback Amount” shall mean the Holdback Amount less the amount
of the reduction, provided for in Section 2.08(e), in the amount of the Holdback
to be paid to the Sellers pursuant to the provisions of Section 2.02(b).

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of determining whether a Person is an Affiliate, the term
“control” and its correlative forms “controlled by” and “under common control
with” shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of securities, contract or otherwise.
     “Agreement” shall have the meaning ascribed to such term in the first
paragraph hereof.
     “Ancillary Agreements” shall have the meaning ascribed to such term in
Section 3.01(a) hereof.
     “Base Purchase Price” means the sum of Fifteen Million Three Hundred
Ninety-Nine Thousand U.S. Dollars (US$15,399,000.00).
     “Basket Amount” shall have the meaning ascribed to such term in
Section 7.05(a)(i) hereof.
     “Business” means the development, design, manufacture, distribution,
marketing and sale of sheet metal products for the construction industry,
including ventilation metals, roof drainage products, roofing metals, drywall
trims, pipes and fittings, gutter profiles, steel stakes, snapties, bare metal
and paperfaced trims, copper products and vents as conducted by the Company on
the date hereof.
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California are authorized or required by
law to close.
     “Closing” shall have the meaning ascribed to such term in Section 2.04
hereof.
     “Closing Date” shall have the meaning ascribed to such term in Section 2.04
hereof.
     “Closing Balance Sheet” means the Proposed Closing Balance Sheet as finally
determined pursuant to Section 2.07 hereof.
     “Closing Cash” has the meaning ascribed to such term in Section 2.03
hereof.
     “Closing Net Working Capital” means the Proposed Net Working Capital as
finally determined pursuant to Section 2.08 hereof.
     “Closing Payment” has the meaning ascribed to such term in Section 2.02
hereof.
     “Closing Sellers’ Payment” has the meaning ascribed to such term in
Section 2.02 hereof.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” shall have the meaning ascribed to such term in the first
paragraph hereof.

2



--------------------------------------------------------------------------------



 



     “Company Transaction Expenses” means the fees and expenses incurred by the
Company or the Sellers on or before the Closing Date in connection with the
transactions contemplated herein (including fees of attorneys and other
professionals), in each case that are unpaid as of and through the Closing Date.
     “Contract” means any written or oral contract, agreement, mortgage, deed of
trust, bond, indenture, lease, license, note, franchise, certificate, option,
warrant, right, instrument or other commitment or obligation and any amendment,
supplement or modification thereto.
     “Current Assets” means trade accounts receivable, net of applicable
reserves, plus inventory, net of applicable reserves other than the LIFO
inventory reserve, which reserves, in all cases shall be calculated in
accordance with GAAP and, for the avoidance of doubt, the term “Current Assets”
shall exclude inter-company receivables.
     “Current Liabilities” means trade accounts payable coming due within one
year of such date and determined in accordance with GAAP, but excluding (a) the
Company Transaction Expenses paid at Closing; and (b) inter-company accounts
payable.
     “Disputed Claims” shall have the meaning ascribed to such term in
Section 2.02 hereof.
     “Disputed Claims Amount” shall have the meaning ascribed to such term in
Section 2.02 hereof.
     “Dispute Notice” shall have the meaning ascribed to such term in
Section 2.08(c) hereof.
     “Effective Time” means 11:59 p.m. Pacific Time on the Closing Date.
     “Employee Plans” shall have the meaning ascribed to such term in
Section 3.02(t) hereof.
     “Encumbrance” means any security interest, pledge, mortgage, lien, charge,
encumbrance, beneficial ownership interest, adverse claim, impairment,
conditional sale agreement, retention agreement, option, right of first option,
right of first refusal (or similar restriction), easement, right of way,
encroachment, servitude, restriction or limitation of any kind or nature,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership, excluding, in the case of any
securities, any limitations on the right to transfer securities arising under
Law.
     “Environmental Laws” means all Federal, State, local and foreign Laws,
orders, judgments and consent decrees as in effect on or prior to the Effective
Time relating to or governing the protection of health, safety, environment or
natural resources, and any such laws that prohibit or that otherwise impose
liability or standards of conduct concerning: (a) protection of the indoor or
outdoor environment; (b) pollution or pollution control; and (c) the management,
containment, manufacture, possession, presence, use, processing, generation,
transportation, treatment, storage, disposal, Release, abatement, removal,
remediation or handling of or exposure to any contaminant or hazardous, toxic,
deleterious, carcinogenic, mutagenic,

3



--------------------------------------------------------------------------------



 



radioactive, corrosive, reactive, injurious or otherwise harmful chemical,
constituent, substance, material, product or waste, and including, without
limitation, the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. 136
et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), the
Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”)
(42 U.S.C. 9601 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. 2601 et seq.), the Occupational Safety and
Health Act (29 U.S.C. 651 et seq.), the Hazardous Material Transportation Act
(49 U.S.C. 1801 et seq.) and any similar Federal, State, local and foreign Laws
and all rules and regulations promulgated according thereto, all as amended from
time to time.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” has the meaning ascribed to such term in Section 3.02(t)
hereof.
     “Estimated Closing Balance Sheet” has the meaning ascribed to such term in
Section 2.03(a) hereof.
     “Estimated Closing Purchase Price” means the amount determined pursuant to
Section 2.03(b) hereof.
     “Estimated Net Working Capital” has the meaning ascribed to such term in
Section 2.03(a) hereof.
     “Final Purchase Price” means the amount determined pursuant to
Section 2.08(d) hereof.
     “Financial Statements” shall have the meaning ascribed to such term in
Section 3.02(f) hereof.
     “GAAP” means generally accepted United States accounting principles as of
the date hereof applied on a basis consistent with the basis on which the
Financial Statements were prepared.
     “Governmental Authority” means any government or governmental,
administrative or regulatory body thereof, whether Federal, State, local,
national, municipal or foreign, any agency or instrumentality thereof and any
court, tribunal or judicial or arbitral body thereof.
     “Governmental Order” means any order, writ, judgment, stipulation,
determination or award made, issued or entered into by or with any Governmental
Authority.
     “Hazardous Material” means any: (a) “hazardous waste” as defined in the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), as
amended through the Effective Time, and regulations promulgated thereunder;
(b) any substance defined as a contaminant, pollutant, dangerous, toxic or
hazardous substance pursuant to any Environmental Law, including, without
limitation, any “hazardous substance” as defined in CERCLA; (c) petroleum; (d)
asbestos: and (e) any hazardous, toxic, deleterious, carcinogenic, mutagenic,

4



--------------------------------------------------------------------------------



 



radioactive, corrosive, reactive, injurious or otherwise harmful chemical,
constituent, substance, material, product or waste, the use, handling, presence,
importing, reporting, recycling, disposal or Release of which is regulated,
assessed or prohibited by or pursuant to any applicable Environmental Law.
     “Holdback Amount” shall have the meaning ascribed to such term in
Section 2.02(b) hereof.
     “Indemnified Party” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.
     “Indebtedness” means with respect to any Person at any date: (a) any
indebtedness (including interest, fees and prepayment premiums or penalties) of
such Person for borrowed money or in respect of loans or advances and other
third-party financing; (b) any indebtedness evidenced by any note, bond,
debenture, capital lease, credit agreement or other debt security; (c) any
indebtedness for the deferred purchase price of property or services with
respect to which such Person is liable, contingently or otherwise, as obligor or
otherwise (other than trade payables and other current Liabilities incurred in
the Ordinary Course of Business); (d) any commitment by which such Person
assures a creditor, customer or another Person against loss (including
contingent reimbursement obligations with respect to letters of credit (drawn or
undrawn), guarantees or similar arrangements backed by cash collateral,
performance bonds or payment bonds); (e) indebtedness of another Person which is
guaranteed in any manner by such Person (including guarantees in the form of an
agreement to repurchase or reimburse); and (f) any indebtedness secured by any
lien on such Person’s assets other than Permitted Liens.
     “Independent Accounting Firm” shall have the meaning ascribed to such term
in Section 2.08(c) hereof.
     “Intellectual Property” means all Software (as hereinafter defined),
patents, industrial designs, copyrights, works of authorship, benefits of moral
rights waivers, technology, trade secrets, including methods, techniques,
processes and know-how, inventions, proprietary data, formulae and research and
development data; all trademarks, trade names, trade dress, logos, domain names,
service marks and service names; all registrations, applications, rights of
priority, recordings, licenses and common-law rights relating thereto; all
rights to sue at law or in equity for any past or future infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom, all rights to obtain renewals, reissues, continuations,
reexaminations, divisions or other extensions of legal protections pertaining
thereto and all goodwill relating to the foregoing.
     “Law” means, with respect to any Person, property, transaction, event or
other matter, any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, Governmental Order or other requirement having the
force of law.

5



--------------------------------------------------------------------------------



 



     “Leased Real Property” shall have the meaning ascribed to such term by
Section 3.02(o) hereof.
     “Liability” means any debt, loss, damage, adverse claim, fine, penalty,
liability or obligation of any kind, whether direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, absolute, contingent,
matured or unmatured, liquidated or unliquidated, disputed or undisputed, due or
to become due and whether in contract, tort, strict liability or otherwise.
     “Losses” shall mean any and all damages (including but not limited to,
exemplary or multiple damages or diminution in value, loss of profits or loss of
business opportunity damages or other special, incidental, or consequential
damages), Liabilities, deficiencies, claims, actions, demands, amounts paid in
settlement, judgments, awards, interest, punitive losses, assessments,
obligations, fines, penalties, Taxes or costs or expenses of whatever kind
including costs of investigation and defense, court costs and reasonable
attorneys’ fees and expenses.
     “Management Sellers” shall mean each of W. Brent Taylor, Frank J. Fulford,
David M. Hughes, Duane Simmons, William Korth and Larry D. Inhelder.
     “March 31 Balance Sheet” means the consolidated balance sheet of the
Business, dated as of March 31, 2011, a copy of which has been delivered to the
Purchaser.
     “Material Adverse Effect” means a change, event, occurrence, violation,
inaccuracy or circumstance, the effect of which is both material and adverse to:
(a) the business, assets, properties, prospects, results of operations or
condition (financial or otherwise) of the Company; or (b) the ability of the
Sellers or Purchaser to consummate the transactions contemplated by this
Agreement; provided, however, that Material Adverse Effect shall not include:
(i) changes in business or economic conditions affecting the U.S. or global
economy generally; (ii) changes in the industry in which the Company operates
generally; (iii) any act, omission or event to which the Purchaser has
explicitly consented in writing; provided that, the exceptions noted in (b)(i)
through (ii) set forth above shall not apply if and to the extent such change,
implementation, adoption, or event has a disproportionately material effect on
the Company, as compared to similarly situated companies in substantially the
same industry.
     “Material Contracts” shall have the meaning ascribed to such term in
Section 3.02(l) hereof.
     “Material Customers” shall have the meaning ascribed to such term in
Section 3.02(p) hereof.
     “Material Suppliers” shall have the meaning ascribed to such term in
Section 3.02(p) hereof.
     “Net Working Capital” means the Current Assets of the Company minus the
Current Liabilities of the Company, determined as of the Effective Time by the
Purchaser as contemplated by Section 2.08 hereof.

6



--------------------------------------------------------------------------------



 



     “Objection Period” shall have the meaning ascribed to such term by
Section 2.08(b) hereof.
     “Ordinary Course of Business” means an action taken by a Person that:
(a) is consistent in all material respects in nature, scope, and magnitude with
the past practices of such Person and is taken in the ordinary course of the
normal, day-to-day operations of such Person; and (b) does not require
authorization by the board of directors of such Person (or by any Person or
group of Persons exercising similar authority) and does not require any other
separate or special authorization of any nature.
     “Payoff Statement” shall have the meaning ascribed to such term by
Section 6.02(e) hereof.
     “Permit” means all approvals, licenses, permits, authorizations,
certificates and registrations issued by any Person and applications therefor.
     “Permitted Liens” means each of the following: (a) liens for Taxes that are
not yet due and payable; (b) requirements and restrictions of zoning, building
and other Laws, rules and regulations that apply to the Leased Real Property;
provided that the Company is in compliance with any such requirements,
restrictions, Laws, rules and/or regulations; (c) statutory liens created in the
Ordinary Course of Business which are not, individually or in the aggregate,
material to the Business; and (d) liens arising under conditional sales
contracts and equipment leases with third parties entered into in the Ordinary
Course of Business.
     “Person” is to be broadly interpreted and includes any individual,
corporation, general partnership, limited partnership, limited liability
company, limited liability partnership, unincorporated organization,
Governmental Authority, association, trust or any other entity or organization
and the executors, administrators or other legal representatives of an
individual in such capacity.
     “Personal Property Leases” shall have the meaning ascribed to such term in
Section 3.02(v)hereof.
     “Phoenix Lease” means that certain real property lease dated July 1, 2001
by and between 43rd Avenue/Jefferson Partnership and the Company relating to the
property located at 50 South 43rd Avenue, Phoenix, Arizona.
     “Pre-Adjustment Remaining Holdback Amount” has the meaning ascribed to such
term in Section 2.08(e) hereof.
     “Proposed Closing Balance Sheet” means a balance sheet of the Company,
prepared by the Purchaser in accordance with GAAP and containing a statement of
the Net Working Capital, determined as of the Effective Time.

7



--------------------------------------------------------------------------------



 



     “Proposed Net Working Capital” has the meaning ascribed to such term in
section 2.08(a) hereof.
     “Pro Rata Portion” means, with respect to each Seller, a percentage equal
to (a) the number of Shares held by such Seller divided by (b) the aggregate
number of Shares.
     “Purchaser” shall have the meaning ascribed to such term in the first
paragraph of this Agreement.
     “Purchaser Indemnified Parties” shall have the meaning ascribed to such
term in Section 7.02(a) hereof.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or dumping of Hazardous Materials into
the environment.
     “Related Party Leases” shall mean, collectively, the Phoenix Lease, the
Vineland Lease, the Virginia Lease, and the Union City Lease.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller(s)” shall mean each of the stockholders of the Company listed on
Schedule 1 attached hereto, including but not limited to, the Management
Sellers.
     “Seller Indemnified Parties” shall have the meaning ascribed to such term
in Section 7.03(a) hereof.
     “Sellers’ Representative” shall have the meaning ascribed to such term in
Section 9.01 hereof.
     “Shares” means the One Hundred and Ninety-Two Thousand (192,000) shares of
common stock, no par value per share, of the Company.
     “Software” means any and all: (a) computer programs including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, including all software developed by, for, or in
connection with the Business and all software that the Company licenses, leases
or otherwise obtains, directly or indirectly, from third parties; (b) databases
and compilations, including any and all data and collections of data, whether
machine readable or otherwise; (c) descriptions, flow charts and other work
product used to design, plan, organize and develop any of the foregoing,
screens, menus, buttons and icons; and (d) all documentation, including user
manuals and other training documentation related to any of the foregoing.
     “Specified Representations” means the representations and warranties of the
Sellers contained in Sections 3.01(a), (b), (c), the representations and
warranties of the Management Sellers contained in Sections 3.02(a), (b), (c),
(d) and (x), and the representations and warranties of the Purchaser contained
in Sections 4.01, 4.02(a) and 4.04.

8



--------------------------------------------------------------------------------



 



     “Specified Indemnity Claims” shall have the meaning ascribed to such term
in Section 7.02(a) hereof.
     “Straddle Period” shall have the meaning ascribed to such term in
Section 8.01.
     “Survival Period” shall have the meaning ascribed to such term by
Section 7.01(a) hereof.
     “Target Net Working Capital” means the sum of Seven Million One Hundred
Twenty-Two Thousand U.S. Dollars (US$7,122,000.00).
     “Tax Authority” means a Federal, State, local, national or foreign
Governmental Authority having jurisdiction over the assessment, determination,
collection or imposition of any Tax, as the context requires.
     “Tax Returns” means all returns, information returns, reports, statements,
schedules, notices, forms, elections, agreements or declarations filed or
required to be filed with any applicable Governmental Authority in respect of
Taxes, and the term “Tax Return” shall include any one of the foregoing Tax
Returns as well as any foreign bank account filing requirements.
     “Tax or Taxes” means all Federal, State, local or foreign taxes, charges,
fees, levies or other assessments, including without limitation, all net income,
gross income, gross receipts, goods and services, harmonized sales, value added,
activity, capital, capital stock, inventory, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
estimated, severance, stamp, occupation, property or other taxes, customs,
duties, fees, or similar charges, in the nature of a tax and any interest, fines
and penalties, in all cases imposed by any Governmental Authority in respect
thereof and whether disputed or not, and any tax resulting from indemnification
for taxes or otherwise.
     “Third Party Claim” shall have the meaning ascribed to such term in
Section 7.04(a) hereof.
     “To the knowledge of,” “known by” or “known” (and any similar phrase)
means: (a) with respect to the Company, matters known by the Management Sellers
and Donald Laughlin after a reasonably detailed investigation and matters, which
such individuals would reasonably be expected to have in the ordinary course
performance of their duties, including, but not limited to, their
responsibilities in connection with the transactions contemplated by this
Agreement; (b) with respect to the Management Sellers, matters known by the
Management Sellers after a reasonably detailed investigation and matters, which
such individuals would reasonably be expected to have in the ordinary course
performance of their duties, including, but not limited to, their
responsibilities in connection with the transactions contemplated by this
Agreement; and (c) for the purposes of Section 3.01 only, with respect to the
Sellers, matters actually known by the Sellers.

9



--------------------------------------------------------------------------------



 



     “Union Agreement” means that certain agreement by and between the Company
and the Sheet Metal Workers’ International Association Local Union No 170,
Affiliated with The AFL-CIO that runs from May 2010 through April 2011.
     “Union City Lease” means that certain real property lease dated July 1,
1999 by and between Ari-Cal, L.L.C. and the Company (as successor in interest to
Kaibib Metals, Inc.) relating to the property located at 1000 Whipple Road,
Union City, California.
     “Vineland Lease” means that certain real property lease dated July 1, 2001
by and between Ari-Pac Investments and the Company relating to the real property
located at 1315 Vineland Avenue, Baldwin Park, California.
     “Virginia Lease” means that certain real property lease dated July 1, 2001
by and between Ari-Pac Investments and the Company relating to the property
located at 1450 Virginia Avenue, Baldwin Park, California.
     “WARN Act” means the United States Worker Adjustment and Retraining
Notification Act and the rules and regulations promulgated thereunder.
     1.02 Rules of Construction. (a) Unless the context of this Agreement
otherwise clearly requires: (i) references to the plural include the singular,
and references to the singular include the plural; (ii) references to any gender
include the other genders; (iii) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”; (iv) the term “or” has the inclusive meaning
represented by the phrase “and/or”; (v) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(vi) the terms “day” and “days” mean and refer to calendar day(s); (vii) the
terms “year” and “years” mean and refer to calendar year(s); and (viii) the term
“dollars” shall mean United States dollars.
               (b) Unless otherwise set forth herein, references in this
Agreement to: (i) any document, instrument or agreement (including this
Agreement): (A) includes and incorporates all exhibits, schedules and other
attachments thereto; and (B) means such documents, instruments or agreements, as
amended, modified or supplemented from time to time; and (ii) a particular Law
means such Law as in effect (including any amendments, modifications or
supplements thereto) on the date hereof and as of the Effective Time. All
Article, Section, Exhibit and Schedule references herein are to Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise specified.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if all parties had prepared
it.

10



--------------------------------------------------------------------------------



 



ARTICLE 2.
PURCHASE AND SALE
     2.01 Purchase and Sale of the Shares. Subject to the terms and conditions
of this Agreement, on the Closing Date, each Seller shall sell, assign,
transfer, convey and deliver to the Purchaser, and the Purchaser shall purchase
from each Seller, the Shares owned by such Seller set forth opposite such
Seller’s name on Schedule 1 hereto free and clear of all Encumbrances.
     2.02 Payment of the Estimated Closing Purchase Price. (a) On the Closing
Date, the Purchaser shall pay, by wire transfer of immediately available funds
in amounts and to the respective accounts designated by Sellers’ Representative
to Purchaser in writing at least three (3) Business Days prior to the Closing
Date, an amount equal to the Estimated Closing Purchase Price minus
$2,000,000.00 (the amount of the Estimated Closing Purchase Price minus
$2,000,000.00 being hereinafter the “Closing Payment”) as follows:
               (i) pursuant to the instructions of the Sellers’ Representative,
such amounts as are necessary to pay all Company Transaction Expenses and such
amounts as are necessary to pay the full amount of the Indebtedness of the
Company as of the Closing Date as reflected in the Payoff Statements; and
               (ii) pursuant to the instructions of the Sellers’ Representative,
the balance of the Closing Payment to the Sellers (the “Closing Sellers’
Payment”).
          (b) On the first Business Day following the end of the five hundred
and forty (540) day period beginning on the first day following the Closing, the
Purchaser shall pay the Sellers’ Representative in immediately available funds
via wire transfer to an account designated by the Sellers’ Representative in
writing for further distribution to the Sellers, the amount, if any, by which:
(i) $2,000,000.00 (the “Holdback Amount”); exceeds: (ii) the sum of (A) any
amounts determined to be due and owing to the Purchaser pursuant to the
provisions of Section 2.08 hereof; (B) the amount of any undisputed Losses,
which it has been determined, either by agreement between the Purchaser and
Sellers’ Representative or by a final non-appealable order of a court or other
applicable Governmental Authority, that the Purchaser Indemnified Parties are
entitled to be indemnified against pursuant to the provisions of Article 7
hereof; and (C) the amount of any indemnification claims made by the Purchaser
Indemnified Parties pursuant to Article 7 hereof which have not yet been
resolved (each a “Disputed Claim”) (the aggregate amount retained by the
Purchaser relating to all Disputed Claims is hereinafter referred to as the
“Disputed Claims Amount”). The Purchaser will retain the Disputed Claims Amount
until each Disputed Claim is resolved by the mutual agreement of the Sellers’
Representative and the Purchaser or until each such claim is resolved pursuant
to a final, non-appealable determination of a court or other applicable
Governmental Authority. Within five (5) Business Days following the resolution
of any Disputed Claim, the Purchaser shall pay Sellers’ Representative, via wire
transfer to an account designated by the Sellers’ Representative in writing for
further distribution to the Sellers, the amount, if any, by which the portion of
the Disputed Claims Amount relating to such Disputed Claim exceeds the sum of:
(y) the portion of the Disputed Claim which is determined to be due and owing to
a Purchaser Indemnified Party pursuant to the resolution of such Disputed Claim;
and (z) the aggregate amount, if any, of the Disputed Claims Amount

11



--------------------------------------------------------------------------------



 



relating to all unresolved Disputed Claims.
     2.03 Calculation of Estimated Closing Purchase Price. (a) Sellers shall
deliver to Purchaser, at least five (5) business Days prior to the Closing Date:
(i) an estimated balance sheet of the Company, prepared by Sellers in good faith
and in accordance with GAAP and dated as of the Closing Date (such balance sheet
being hereinafter the “Estimated Closing Balance Sheet”); (ii) a written
statement, prepared by Sellers in good faith and setting forth in reasonable
detail, an estimate of the Net Working Capital of the Company as of the Closing
Date (the amount of the Net Working Capital of the Company as set forth in such
statement being hereinafter the “Estimated Net Working Capital”); and (iii) a
written statement containing a calculation of the amount of the Estimated
Closing Purchase Price.
          (b) If the Estimated Net Working Capital as set forth in the written
statement to be delivered by Sellers to Purchaser is equal to the Target Net
Working Capital, the Estimated Closing Purchase Price shall be an amount equal
to the Base Purchase Price. If the Estimated Net Working Capital as set forth in
the written statement to be delivered by Sellers to Purchaser exceeds the amount
of the Target Net Working Capital, the Estimated Closing Purchase Price shall be
an amount equal to the Base Purchase Price plus the amount by which the
Estimated Net Working Capital exceeds the Target Net Working Capital. If the
Estimated Net Working Capital as set forth in the written statement to be
delivered by Sellers to Purchaser is less than the amount of the Target Net
Working Capital, the Estimated Closing Purchase Price shall be an amount equal
to the Base Purchase Price minus the amount by which the Target Net Working
Capital exceeds the Estimated Net Working Capital.
     2.04 Closing Cash. Not more than five (5) Business Days following the
Closing Date, Purchaser will: (a) determine all cash and cash equivalents of the
Company, which were on hand as of the Closing Date (“Closing Cash”); and (b) pay
via wire transfer to Sellers’ Representative for further payment to the Sellers,
the aggregate amount of all Closing Cash, less the aggregate amount, if any, of
any outstanding checks issued by the Company out of the bank accounts where
Closing Cash is located.
     2.05 Closing. Subject to the terms and conditions of this Agreement, the
sale and purchase of the Shares shall take place and become effective at a
closing (the “Closing”) to be held at the offices of Lippes Mathias Wexler
Friedman LLP on June 3, 2011 or on such other date as may be mutually agreed to
by the parties (the date on which the Closing occurs being hereinafter the
“Closing Date”). The parties may also agree to close the transactions
contemplated hereby through the mutual exchange of documents and funds in a
manner acceptable to the parties and their respective counsel without the need
for a meeting of the parties to conduct the Closing. Notwithstanding the actual
occurrence of the Closing at any particular time on the Closing Date, the
Closing shall be deemed to occur and be effective at the Effective Time.
     2.06 Closing Deliveries by the Sellers. At the Closing, subject to
satisfaction or waiver of each of the conditions to the obligations of the
Sellers set forth in Section 6.01 of this Agreement, Sellers shall deliver or
cause to be delivered to the Purchaser the following:

12



--------------------------------------------------------------------------------



 



          (a) stock certificates representing the Shares duly endorsed in blank
or accompanied by stock transfer powers and with all requisite stock transfer
tax stamps attached;
          (b) the certificates and agreements referred to in Section 6.02(a),
Section 6.02(d) and Section 6.02(e);
          (c) copies of all consents and waivers referred to in Section 6.02(c);
          (d) a written resignation from each director and officer of the
Company;
          (e) minute books of the Company; and
          (f) such other documents as the Purchaser shall reasonably request.
     2.07 Closing Deliveries by the Purchaser. At the Closing, subject to
satisfaction or waiver of each of the conditions to the obligations of the
Purchaser set forth in Section 6.02 of this Agreement, the Purchaser shall
deliver or cause to be delivered:
          (a) the Closing Sellers’ Payment, via wire transfer to the account(s)
specified by the Company;
          (b) a payment, by wire transfer of immediately available funds to such
accounts as may be specified by written instructions of the Sellers’
Representative, of such amounts as are necessary to pay all Indebtedness of the
Company and Company Transaction Expenses;
          (c) the payments specified in the Non-Competition Agreements referred
to in Section 6.02(j) hereof;
          (d) the certificate referred to in Section 6.01(a); and
          (e) such other documents as Sellers shall reasonably request.
2.08 Post Closing Adjustment to Estimated Closing Purchase Price. The Estimated
Closing Purchase Price shall be subject to adjustment after the Closing as
follows:
          (a) The Purchaser shall prepare and deliver to Sellers’ Representative
no later than the end of the one hundred eighty (180) day period beginning on
the first day following the Closing Date: (i) a Proposed Closing Balance Sheet;
and (ii) a written statement prepared by Purchaser based on the Proposed Closing
Balance Sheet and setting forth in reasonable detail, the Net Working Capital of
the Company as of the Effective Time (the amount of the Net Working Capital of
the Company as set forth in such statement being hereinafter the “Proposed Net
Working Capital”).
          (b) The Proposed Closing Balance Sheet and the Proposed Net Working
Capital as contained in the statement delivered to Sellers’ Representative shall
be deemed to be final, binding and conclusive on the parties (at which time the
Proposed Closing Balance Sheet shall

13



--------------------------------------------------------------------------------



 



be deemed to constitute the Closing Balance Sheet and the Proposed Net Working
Capital shall be deemed to be the Closing Net Working Capital) upon the earliest
of: (i) the date on which Sellers’ Representative delivers an Acceptance Notice
to the Purchaser; (ii) in the event that Sellers’ Representative does not
deliver an Acceptance Notice or a Dispute Notice to the Purchaser before the end
of the sixty (60) day period beginning on the first day following the date on
which the Proposed Closing Balance Sheet is delivered by the Purchaser to
Sellers’ Representative (such period being hereinafter the “Objection Period”),
the first day following the expiration of such Objection Period; and (iii) in
the event that Sellers’ Representative delivers a Dispute Notice to the
Purchaser within the Objection Period, the date on which all disputes between
Sellers’ Representative and the Purchaser concerning the amount of the Net
Working Capital as of the Effective Time have been resolved in writing, whether
by agreement of the Purchaser and Sellers’ Representative or by the Independent
Accounting Firm as provided for by Section 2.08(c) hereof.
          (c) During the Objection Period, the Purchaser shall provide Sellers’
Representative with access to all of the documents, books and records used by
the Purchaser in preparing the Proposed Closing Balance Sheet and the Proposed
Net Working Capital. Sellers’ Representative shall have the right to either
accept or dispute the amounts reflected on the Proposed Closing Balance Sheet,
including the amount of the Proposed Net Working Capital as reflected therein by
delivering written notice (as applicable, an “Acceptance Notice” or a “Dispute
Notice”) to the Purchaser before the expiration of the Objection Period. The
Dispute Notice shall identify with reasonable particularity each disputed item
on the Proposed Closing Balance Sheet, shall specify the amount of such dispute
and shall set forth the general basis for each item in dispute. In the event of
any such dispute, Sellers’ Representative and the Purchaser shall attempt in
good faith to reconcile their dispute, and any resolution by them as to any
disputed items shall be final, binding and conclusive on Sellers and the
Purchaser. If Sellers’ Representative and the Purchaser are unable to reach a
resolution of their differences within thirty (30) days following the date on
which Sellers’ Representative delivers the Dispute Notice to the Purchaser (or
such longer period as they may agree in writing), then Sellers’ Representative
and the Purchaser shall promptly submit any remaining disputed items to a
mutually agreeable third-party independent accounting firm (the “Independent
Accounting Firm”). If any remaining disputed items are submitted to the
Independent Accounting Firm for resolution: (i) each party will furnish to the
Independent Accounting Firm such workpapers and other documents and information
relating to the remaining disputed items as the Independent Accounting Firm may
reasonably request and are available to such party, and each party will be
afforded the opportunity to present to the Independent Accounting Firm any
material relating to the disputed items and to discuss (in the presence of the
other party) the resolution of the disputed items with the Independent
Accounting Firm; (ii) each party will use its good faith efforts to work with
the other party and the Independent Accounting Firm to resolve the disputed
items within thirty (30) days of submission of the disputed items to the
Independent Accounting Firm; and (iii) the determination by the Independent
Accounting Firm, as set forth in a written notice to Sellers’ Representative and
the Purchaser setting forth the reasons underlying such determination, shall be
final, binding and conclusive on Sellers and the Purchaser. The fees and
disbursements of the Independent Accounting Firm shall be allocated between the
Sellers on the one hand and the Purchaser on the other hand in the same
proportion that the aggregate dollar amount of the disputed items submitted to
the Independent Accounting Firm that is

14



--------------------------------------------------------------------------------



 



unsuccessfully disputed by the Sellers or the Purchaser, as the case may be,
bears to the total dollar amount of the disputed items submitted to the
Independent Accounting Firm. If Sellers’ Representative delivers a Dispute
Notice to the Purchaser before the expiration of the Objection Period, the Net
Working Capital as of the Effective Time as determined by written agreement of
Sellers’ Representative and the Purchaser, or as determined by the Independent
Accounting Firm, shall be deemed to be the Closing Net Working Capital and shall
be conclusive and binding on Sellers and the Purchaser. In addition, if Sellers’
Representative delivers a Dispute Notice to the Purchaser before the expiration
of the Objection Period, the Proposed Closing Balance Sheet, as adjusted, if
applicable, to reflect the resolution of the dispute between Sellers’
Representative and the Purchaser (whether such resolution arises as a result of
an agreement between Sellers’ Representative and the Purchaser or a
determination of the Independent Accounting Firm) shall be deemed to be the
Closing Balance Sheet and such Closing Balance Sheet shall be conclusive and
binding on the Sellers and the Purchaser.
          (d) In the event that the Closing Net Working Capital as finally
determined pursuant to Section 2.08(b) or (c) above is equal to the Target Net
Working Capital, the Final Purchase Price shall be an amount equal to the Base
Purchase Price. In the event that the Closing Net Working Capital as finally
determined pursuant to Section 2.08(b) or (c) above is greater than the Target
Net Working Capital, the Final Purchase Price shall be an amount equal to the
Base Purchase Price plus the amount by which the Closing Net Working Capital
exceeds the Target Net Working Capital. In the event that the Closing Net
Working Capital as finally determined pursuant to Section 2.08(b) or (c) above
is less than the Target Net Working Capital, the Final Purchase Price shall be
an amount equal to the Base Purchase Price minus the amount by which the Target
Net Working Capital exceeds the Closing Net Working Capital.
          (e) Within ten (10) Business Days after the Proposed Closing Balance
Sheet is deemed to be final, binding and conclusive on the parties, a cash
adjustment to the amount of the Estimated Closing Purchase Price shall be made,
on a dollar-for-dollar basis, as follows: (i) in the event that the Final
Purchase Price exceeds the Estimated Closing Purchase Price, the Purchaser shall
pay, by wire transfer of immediately available funds to an account or accounts
specified in writing by the Sellers’ Representative, an aggregate amount equal
to the amount by which the Final Purchase Price exceeds the Estimated Closing
Purchase Price; (ii) in the event that the Final Purchase Price is less than the
Estimated Closing Purchase Price but greater than an amount equal to the
Estimated Closing Purchase Price minus the Holdback Amount, reduced by the
amount of any Losses for which Purchaser is entitled to be indemnified by
Sellers pursuant to Section 7.02 hereof (including the amount of any Losses
which Purchaser has claimed it is entitled to be indemnified against but which
obligation to indemnify is being disputed by Sellers) (the Holdback Amount
reduced by such amount being hereinafter the “Pre-Adjustment Remaining Holdback
Amount”) the amount which the Purchaser is required to pay to the Sellers at the
end of the five hundred forty (540) day period described in Section 2.02(b)
hereof shall be reduced by an amount equal to the amount by which the Estimated
Closing Purchase Price exceeds the Final Purchase Price; and (iii) in the event
that the Final Purchase Price is less than an amount equal to the Estimated
Closing Purchase Price minus the Pre-Adjustment Remaining Holdback Amount, each
Seller shall pay to the Purchaser, by wire transfer to an account specified in
writing by Purchaser, their Pro Rata Portion of the amount by

15



--------------------------------------------------------------------------------



 



which: (A)(I) the Estimated Closing Purchase Price; minus (II) the
Pre-Adjustment Remaining Holdback Amount; exceeds (B) the Final Purchase Price.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF SELLERS
     3.01 Sellers. Each Seller, hereby, severally, makes the following
representations and warranties, as of the date hereof and as of the Effective
Time, which representations and warranties shall be qualified by the Disclosure
Schedules.
          (a) Authorization of Agreement. The Seller has all requisite power,
authority and legal capacity to execute and deliver this Agreement and any other
documents, instruments, certificates or agreements required to be executed
and/or delivered pursuant to the terms of this Agreement (the “Ancillary
Agreements”) to which he, she or it is a party and to consummate the
transactions contemplated hereby and thereby. This Agreement has been, and when
executed and delivered by the Seller, each Ancillary Agreement to which such
Seller is a party will be, duly and validly executed and delivered by such
Seller and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto) this Agreement constitutes, and each of such
Ancillary Agreements, when executed and delivered, will constitute, a legal,
valid and binding obligation of such Seller, enforceable against such Seller in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to rules of law governing specific
performance, to injunctive relief and to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
          (b) Share Ownership and Transfer.
               (i) The Seller is the record and beneficial owner of the Shares
which are indicated as being owned by such Seller on Schedule 1. All of the
Shares which are identified as being owned by such Seller on Schedule 1 are
owned by the Seller free and clear of any and all Encumbrances and, at the
Closing, the Purchaser will acquire good, valid and marketable title to the
Shares, free and clear of all Encumbrances (other than as contemplated by
Section 4.06).
               (ii) There is no existing option, warrant, call, right,
commitment or other agreement of any character to which the Seller is a party or
which are binding on the Seller and, to the knowledge of the Seller, there are
no securities of the Company outstanding which upon conversion or exchange would
require, the issuance, sale or transfer of any additional shares of capital
stock, ownership interests or other equity securities of the Company or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock, ownership interests or other
equity securities of the Company. Other than this Agreement, none of the Shares
owned by the Seller are subject to any voting trust agreement or other Contract,
commitment, agreement, pooling arrangement or arrangement restricting or
relating to the voting or dividend rights or disposition of such Shares.

16



--------------------------------------------------------------------------------



 



          (c) No Conflict. Except as listed and described in Schedule 3.01(c),
assuming that all consents, approvals, authorizations and other actions listed
and described in Schedule 3.01(c) have been obtained and all filings and
notifications listed and described in such Schedule have been made, the
execution, delivery and performance of this Agreement and each of the Ancillary
Agreements by the Seller, does not and will not: (a) violate, conflict with or
result in the breach of any provision of its organizational documents; or
(b) conflict with or violate any Law or Governmental Order applicable to such
Seller or any of his, her or its respective assets, properties or businesses.
          (d) Governmental Consents. The execution, delivery and performance of
this Agreement and the Ancillary Agreements by the Seller does not require any
consent, approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority.
          (e) Litigation. Except as set forth on Schedule 3.01(e), there is no
Action pending or to the knowledge of the Seller, threatened against the Seller
that is reasonably likely to prevent or materially delay consummation of the
transactions contemplated by this Agreement.
     3.02 Management Sellers.
Each of the Management Sellers, hereby, makes the following representations and
warranties, as of the date hereof and as of the Effective Time, which
representations and warranties shall be qualified by the Disclosure Schedules.
          (a) Organization, Authority and Qualification of the Company. The
Company is duly organized and validly existing under the laws of its
jurisdiction of organization and has all necessary power and authority to own,
operate or lease all the properties and assets now owned, operated or leased by
it, to perform all its obligations under its Contracts and to conduct the
Business as it has been and is now being conducted. The Company is duly
qualified to do business and is in good standing in: (i) each jurisdiction in
which the properties owned or leased by it are located; and (ii) where the
operation of its Business makes such qualification necessary or desirable.
Schedule 3.02(a) attached hereto contains a list of the jurisdictions of
organization of the Company and a list of all jurisdictions in which the Company
is duly qualified or registered to do business.
          (b) Subsidiaries. The Company does not own, directly or indirectly,
any capital stock or other equity interest in any Person.
          (c) Capitalization; Officers and Directors. (i) The authorized capital
stock of the Company consists of an aggregate of one million shares of common
stock, no par value per share. The Shares constitute all of the issued and
outstanding capital stock of the Company. The Shares were duly authorized for
issuance and are validly issued in compliance with applicable Law and are fully
paid and non-assessable.

          (ii) There is no existing option, warrant, call, right, commitment or
other agreement of any character to which the Company is a party or which are
binding on the Company and there are no securities of the Company outstanding
which upon conversion or exchange would require, the issuance, sale or transfer
of any additional shares of

17



--------------------------------------------------------------------------------



 



capital stock, ownership interests or other equity securities of the Company or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock, ownership interests or other
equity securities of the Company. Other than this Agreement, none of the Shares
are subject to any voting trust agreement or other Contract, commitment,
agreement, pooling arrangement or arrangement restricting or relating to the
voting or dividend rights or disposition of the Shares.
               (iii) Schedule 3.02(c) identifies all of the officers and
directors of the Company.
          (d) No Conflict. Except as listed and described in Schedule 3.02(d),
assuming that all consents, approvals, authorizations and other actions listed
and described in Schedule 3.02(d) have been obtained and all filings and
notifications listed and described in Schedule 3.02(d) have been made, the
execution, delivery and performance of this Agreement and each of the Ancillary
Agreements by each of the Sellers, does not and will not: (a) violate, conflict
with or result in the breach of any provision of the Company’s Certificate of
Incorporation or By-laws; (b) conflict with or violate any Law or Governmental
Order applicable to the Company or any of its assets, properties or businesses;
or (c) conflict in any way with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become such a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any Encumbrance on any of the
assets of the Company under the terms of any Material Contract.
          (e) Governmental Consents and Approvals. Except as otherwise described
in Schedule 3.02(e), the execution, delivery and performance of this Agreement
and the Ancillary Agreements by each of the Sellers does not require the Company
to obtain any consent, approval, authorization or other order of or require any
action by, filing with or notification to any Governmental Authority.
          (f) Financial Information. Prior to the date hereof, the Company has
delivered to the Purchaser true and complete copies of (a) the March 31 Balance
Sheet and the related statements of income and cash flows for the 9 month period
then ended, and (b) true and complete copies of a balance sheet for the Business
as of June 30, 2010 and June 30, 2009 and the related statements of income and
cash flows for each twelve (12) month period then ended (together with the
financial statements referred to in subdivision (a) of this Section,
collectively referred to herein as the “Financial Statements”). The Financial
Statements (x) were prepared in good faith from the books and records of the
Business in accordance with GAAP, (y) present fairly the financial condition and
results of operations of the Company as of the dates thereof or for the periods
covered thereby and (z) include all adjustments that are necessary for a fair
presentation of the financial condition of the Business and the results of the
operations of the Business as of the dates thereof or for the periods covered.
The inventories of the Company are and at all times prior to the date hereof
have been valued using a last in first out (LIFO) valuation methodology.

18



--------------------------------------------------------------------------------



 



          (g) No Undisclosed Liabilities. Except as set forth in the Financial
Statements or in Schedule 3.02(g), there are no Liabilities of the Business,
other than Liabilities which have been incurred since March 31, 2011 in the
Ordinary Course of Business.
          (h) Permits. Schedule 3.02(h) sets forth a correct and complete list
and description of all Permits required to conduct the Business, as conducted on
the date hereof. All of the Permits listed on Schedule 3.02(h) are in the
possession of the Company, are in full force and effect and the Company is
operating in compliance therewith. The failure to obtain (or maintain) a Permit
from any such Person with respect to any products sold by the Company will not
have a material adverse effect on the sales of any of the products of the
Company.
          (i) Conduct in the Ordinary Course; Absence of Certain Changes, Events
and Conditions. Since June 30 2010, except as disclosed in Schedule 3.02(i), the
Company has conducted its Business in the Ordinary Course of Business. As
amplification and not in limitation of the foregoing, except as disclosed in
Schedule 3.02(i), since June 30, 2010, the Company has not: (i) made any change
in Tax or accounting methods, principles or practices or any method of
calculating any bad debt, contingency or other reserve for accounting, financial
reporting or Tax purposes or made or changed any Tax election, or settled any
Tax controversy matter or matters; (ii) made any changes in the customary
methods of operating its Business including, without limitation, practices and
policies relating to marketing, selling and pricing; (iii) amended, terminated,
cancelled or compromised any material claims; (iv) entered into any agreement,
arrangement or transaction with any of its directors, officers, employees or
stockholders other than those for compensation in the Ordinary Course of
Business consistent with past practices; (v) acquired, sold, transferred or
disposed of, or agreed to acquire, sell, transfer or dispose of, any material
assets of the Business; (vi) incurred or created any Encumbrances on any of the
assets of the Business; (vii) incurred any Liability outside the Ordinary Course
of Business; (viii) made any distribution on its Shares, or redeemed or
repurchased any of its Shares; (ix) agreed, whether in writing or otherwise, to
take any action described in this Section 3.02(i); or (x) suffered any Material
Adverse Effect.
          (j) Litigation. Except as set forth on Schedule 3.02(j), there is no
Action pending or to the knowledge of the Company or the Management Sellers,
threatened against the Sellers, the Company or the Business or its properties or
assets before any court, or before any Governmental Authority. There is no
Action pending or, to the knowledge of the Company or the Management Sellers,
threatened against the Sellers or the Company that is reasonably likely to
prevent or materially delay consummation of the transactions contemplated by
this Agreement.
          (k) Compliance with Laws. The Company has conducted and continues to
conduct, in all material respects, its Business in accordance with all Laws and
Governmental Orders applicable to it and the Company is not in violation of any
such Law or Governmental Order, or any judicial or administrative interpretation
thereof. The Company has not, and no agent of the Business has, agreed to give,
or has given, offered, authorized, promised, made or agreed to make, any gifts
of money or thing of value (other than incidental gifts of articles of nominal
value) to any actual or potential customer, supplier, governmental employee or
any Person in a position to assist or hinder such Person in connection with any
actual or proposed

19



--------------------------------------------------------------------------------



 



transaction other than payments required or permitted by Law and in compliance
with the U.S. Foreign Corrupt Practices Act.
          (l) Material Contracts. On or prior to the date hereof, the Company
has delivered to the Purchaser a true, complete and correct list of all of the
following Contracts to which the Company is a party or by which any of its
property or assets are bound (collectively, the “Material Contracts”):
(i) Contracts with the Sellers, any Affiliate or any current or former officer
or director of the Sellers or the Company which the Sellers or the Company, as
the case may be, have any continuing liabilities or obligations; (ii) Contracts
pursuant to which any party is required to purchase or sell a stated portion of
its requirements or output from or to another party; (iii) Contracts for the
sale of any assets of the Company other than in the Ordinary Course of Business;
(iv) Contracts containing covenants of the Company not to compete in any line of
business or with any other Person in any geographical area; (v) Contracts
relating to the borrowing of money, including indebtedness under capital leases;
(vi) any other Contracts that: (A) involve, individually, the expenditure by the
Company of more than $50,000 annually, (B) are not cancelable upon 30 or fewer
days’ notice without any Liability or (C) require performance by any party more
than one year from the date hereof; (vii) Contracts that provide for the receipt
of payment by the Company of $50,000 or more annually; (viii) Contracts
requiring the Company to pay, perform, discharge or otherwise guarantee any debt
or obligation of any Person; (ix) Contracts relating to ownership of equity
interests in any Person; (x) Contracts containing any provisions that are
contingent upon the occurrence of or prohibit any change in ownership of the
Company; and (xi) Contracts (other than those disclosed in clauses (i) through
(x) above) that: (A) are material to the Business and either (B) were entered
into other than in the Ordinary Course of Business; or (C) are to be performed
other than in the Ordinary Course of Business.
     All of the Material Contracts to which the Company is a party: (i) are the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with their respective terms, subject to applicable Law,
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
rules of law governing specific performance, to injunctive relief, and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity) and (ii) are in full force and effect. The
Company is not in default in any respect under any Material Contract and, to the
knowledge of the Company and the Management Sellers, no other party is in
default under the terms of any Material Contract. Prior to the date hereof,
true, correct and complete copies of all Material Contracts have been provided
to the Purchaser.
          (m) Intellectual Property. (i) The Company owns or has the right to
use all of the Intellectual Property which is used by it in the conduct of the
Business, free and clear of any Encumbrance or any payment (other than payments
made under those licenses or other agreements described in 3.02(m)(ii), below,
under which the Company obtains its rights from third parties).
               (ii) Schedule 3.02(m)(ii) sets forth a true and complete list of
each: (A) patent, trademark or copyright used in connection with the Business or
any application for any patent, trademark or copyright used in connection with
the Business, which in any case is registered, filed or pending with the United
States Patent and Trademark Office, the United

20



--------------------------------------------------------------------------------



 



States Copyright Office or the corresponding office of any other jurisdictions;
(B) any license or other agreement under which the Company obtains rights from
third parties to use any Intellectual Property except for “off-the-shelf”
Software; (C) any trade names used in connection with the Business; or (D) any
domain name used in connection with the Business. Neither the Intellectual
Property nor the conduct of Business conflicts with or infringes upon any
Intellectual Property owned by any third party. No Person has asserted to the
Company or to the Sellers in writing (or otherwise) that the Intellectual
Property of the Company or the conduct of the Business conflicts with or
infringes upon, any Intellectual Property owned by any third party. Except as
disclosed in Schedule 3.02(m)(ii), the Company has not granted any outstanding
licenses or other rights, or obligated itself to grant licenses or other rights
in or to any of the Intellectual Property.
               (iii) Except as set forth on Schedule 3.02(m)(iii), at the
Effective Time, the Company will own or hold a valid license to use the
Intellectual Property set forth in Schedule (m)(ii), free and clear of all
Encumbrances other than Permitted Liens.
               (iv) The Company has taken reasonable steps to maintain the
confidentiality of any trade secrets that are material to its business.
          (n) Owned Real Property. The Company does not own any real property.
          (o) Leased Real Property. Schedule 3.02(o) attached hereto sets forth,
as of the date hereof, the street address of each parcel of real property which
is leased by the Company as lessee together with the identity of the lessor of
such real property (all such real property being hereinafter collectively the
“Leased Real Property”). The Company has a valid and enforceable leasehold
interest under each such lease for the Leased Real Property which it is a party
to and none of the Sellers or the Company are in default under any such real
property lease, nor have any of them received any notice of any default or event
that, with notice or lapse of time, or both, would constitute a default by the
Company of the terms of any such real property lease. There are no parties other
than the Company in possession of the portion of any parcel of Leased Real
Property which is leased by the Company, and there are no subleases, licenses,
concessions or other agreements, written or oral, granting to any party or
parties the right of use or occupancy of any such portion of the Leased Real
Property. Prior to the date hereof, true, correct and complete copies of each
lease of any Leased Real Property have been delivered to the Purchaser. Except
as set forth on Schedule 3.02(o), the Company does not occupy any real property
or improvements other than the Leased Real Property.
          (p) Top Fifteen Customers and Suppliers. On or prior to the date
hereof, the Company has delivered to the Purchaser a true and complete list of:
(i) the names of the top fifteen (15) customers of the Business (the “Material
Customers”), by revenue during the preceding two (2) years and the percentage of
revenue represented by each such customer during the preceding two (2) years;
and (ii) the top fifteen (15) suppliers of the Business (the “Material
Suppliers”) by payments during the preceding two (2) years and the percentage of
total payments to suppliers represented by each such supplier during the
preceding two (2) years. Except as set forth in Schedule 3.02(p): (i) there has
been no adverse change in the business relationship of the Company with any of
the Material Customers or Material Suppliers; (ii) there are no outstanding

21



--------------------------------------------------------------------------------



 



disputes with any customer or supplier of the Business; and (iii) no Material
Customer or Material Supplier has notified Sellers or the Company in writing or
otherwise that it intends to cease doing business with the Company, that it will
materially reduce its business with the Company, or that it will require any
modification of the terms of its agreements with the Business.
          (q) Taxes. All Tax Returns required to be filed with respect to the
Business have been timely filed and all such Tax Returns are true, correct and
complete in all material respects and were prepared in compliance with
applicable Law. The Company has paid (or caused to be paid) or has withheld and
remitted to the appropriate Taxing Authority all Taxes due and payable, or,
where payment is not yet due, has established in accordance with GAAP, an
adequate accrual for all Taxes. All Taxes shown on such Tax Returns or otherwise
due or payable have been timely paid except as expressly reserved for current
taxes payable. Neither the Internal Revenue Service nor any other Tax Authority
is currently claiming or asserting against the Company, any adjustment,
deficiency or claim for payment of additional Taxes, nor, to the knowledge of
the Company and the Management Sellers, is there any basis for any such claim or
assertion. No Tax examinations or audits of the Company are in progress or have
taken place during the past two (2) years nor have any assessments or
reassessments been issued or outstanding and all deficiencies asserted or
assessments or reassessments made against the Company (which are not being
contested) as a result of any examination by any Tax Authority have been paid.
There are no pending or, to the knowledge of the Company and the Management
Sellers, threatened Actions, audits, assessments or proceedings for the
assessment, reassessment or collection of Taxes against the Company and there
are no Tax liens on any assets of the Company. The Company is not a party to any
agreement or arrangement that would result, separately or in the aggregate, in
the payment of any “excess parachute payment” within the meaning of Section 280G
of the Code by reason of the transactions contemplated hereby and the Company
has not, at any time, been a member of any partnership or joint venture or the
holder of a beneficial interest in any trust for any period for which the
statute of limitations for any Tax potentially applicable as a result of such
membership or holding has not expired. The Company is not bound by any Tax
sharing agreement, Tax indemnity obligation or similar Contract or practice. The
Company does not have any private letter rulings outstanding. The Company is a
United States Person as defined in Section 7701(a)(30) of the Code. The Company
has delivered to the Purchaser true and complete copies of all Federal and State
income Tax Returns of the Company for all open taxable years and no claim has
been made since January 1, 2006 by a Tax Authority in a jurisdiction in which
Tax Returns are not filed by the Company, that the Company is subject to
taxation by that jurisdiction.
          (r) Environmental Matters. The Company has complied in all respects
with all Environmental Laws applicable to the Company, the Business and the
Leased Real Property, and no material expenditures are required in order to
comply with existing Environmental Laws and regulations. Except as set forth on
Schedule 3.02(r), neither the Company nor any Management Seller is aware of any
facts or circumstances that exist with respect to the past or present operations
or facilities of the Company, including but not limited to the Leased Real
Property, which would give rise to a Liability or corrective or remedial
obligation under any such Environmental Law.

22



--------------------------------------------------------------------------------



 



          (s) Employee Plans. (i) Schedule 3.02(s)(i) sets forth a true and
complete list of all employee benefit plans (within the meaning of Section 3(3)
of ERISA) and all bonus, stock option, stock purchase, restricted stock,
incentive, deferred compensation, executive compensation, retiree medical or
life insurance, retirement, supplemental retirement, severance or other benefit
plans, programs or arrangements in which current or former employees of the
Company participate, with respect to which the Company has any obligation or
which are maintained, contributed to or sponsored by the Company or any of its
Affiliates for the benefit of any current or former employee, officer or
director of the Company regardless of whether such plans, programs or
arrangements are being assumed by the Purchaser (hereinafter the “Employee
Plans”). Except as provided in Schedule 3.02(s)(i), each Employee Plan is in
writing and prior to the date hereof, the Company has delivered to the Purchaser
true and correct copies of each such Employee Plan as amended through the date
hereof, together with all related documentation including, without limitation,
funding and investment management agreements and the most recently issued
summary plan descriptions, the most recent actuarial reports, trust statements,
insurance contracts, financial and assets statements, administrative services
agreements and all correspondence with all regulatory authorities or other
relevant Persons with respect to any issues related to such Employee Plans
which, as of the date hereof, is not resolved without further obligation or
liability of the Company. No changes have occurred or are expected to occur
which would affect the information contained in the actuarial reports, financial
or asset statements required to be provided to Purchaser pursuant to the terms
of this Section. No Employee Plan is subject to the Laws of any jurisdiction
other than the United States or any State thereof. The Company has not made an
express or implied commitment to modify, change or terminate any Employee Plan
other than a modification, change or termination required by Law.
               (ii) Except as provided in Schedule 3.02(s)(ii), neither the
Company nor any trade or business that is required to be aggregated with the
Company under Code Section 414(o) or Section 4001 of ERISA (an “ERISA
Affiliate”) contributes to or has ever contributed to or has any liability or
contingent liability with respect to any “multiemployer plan” within the meaning
of Section 3(37) of ERISA, a “multiple employer plan” within the meaning of
Section 210 of ERISA or Code Section 413, a pension plan subject to Title IV of
ERISA or Code Section 412, or a “welfare benefit fund” within the meaning of
Code Section 419.
               (iii) Each Employee Plan which is intended to be qualified under
Section 401(a) of the Code, and the trust (if any) forming a part thereof, has
received a favorable determination letter from the IRS that it is so qualified,
and each related trust which is intended to be exempt from federal income Tax
pursuant to Section 501(a) of the Code, has received a determination letter from
the IRS that it is so exempt, and no fact or event has occurred since the date
of such determination letter that would adversely affect such qualification,
tax-preferred or tax exempt status, as the case may be.
               (iv) No Liability under Title IV or Section 302 of ERISA has been
incurred by the Company or any ERISA Affiliate that has not been satisfied in
full and no condition exists that presents a risk to the Company or any ERISA
Affiliate of incurring any such Liability, other than Liabilities due to the
Pension Benefit Guaranty Corporation (which premiums have been paid when due).
No Employee Plan that is subject to Title IV of ERISA or Section 412 of the Code
or any trust established thereunder has failed to satisfy the applicable

23



--------------------------------------------------------------------------------



 



“minimum funding standard” as defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, as of the last date of the most recent fiscal
year of each such plan that ended prior to Closing.
               (v) With respect to each Employee Plan in which employees of the
Company participate, the Company is not currently liable for any Tax arising
under Section 4971, 4972, 4975, 4976, 4978, 4979, 4980 or 4980B of the Code, and
no fact or event exists which would give rise to any such Liability. The Company
has not incurred any Liability under or arising out of ERISA, the Health
Insurance Portability and Accountability Act of 1996 and the Family Medical
Leave Act of 1993 and no fact or event exists that would result in such a
Liability. None of the assets of the Company are the subject of any lien arising
under ERISA or the Code and no fact or event exists which would give rise to any
such lien.
               (vi) The Company has performed all of its obligations under the
Employee Plans to the extent required by applicable Law. Each Employee Plan is
now and has at all times prior to the date hereof been operated in all material
respects in accordance with the requirements of all applicable Laws, including,
without limitation, ERISA and the Code. Except as set forth on Schedule
3.02(s)(vi), the Financial Statements reflect accruals of all amounts of
employer contributions and premiums accrued by the Company in respect of
employees employed or Persons formerly employed by the Company but unpaid with
respect to the Employee Plans as of the date of such statements.
               (vii) Except for claims for benefits arising in the ordinary
course with respect to any Employee Plan, there are no claims, actions, suits,
proceedings, investigations or hearings pending or, to the Company’s or the
Management Sellers’ knowledge, threatened with respect to any Employee Plan or
any fiduciary thereof, and there exists no condition or set of circumstances
which could reasonably be expected to subject the Company to any Liability under
the terms of or with respect to any Employee Plan or under ERISA, the Code, or
applicable Law.
               (viii) Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated by this Agreement (whether
alone or together with another event such as termination of employment) will
(i) entitle any individual to severance pay, (ii) accelerate the time of payment
or vesting under any Employee Plan or other agreement, (iii) trigger any funding
(though a grantor trust or otherwise) of any compensation, severance or other
benefit under any Employee Plan or other agreement to which the Company is a
party, or (iv) increase the amount of compensation or benefits due to any
individual.
               (ix) Each Employee Plan that is a “nonqualified deferred
compensation plan” (within the meaning of Code Section 409A(d)(1)) and is
subject to the requirements of Code Section 409A is in compliance with Code
Section 409A and all guidance issued by the IRS or United States Department of
Treasury.
          (t) Labor Matters. (i) On or prior to the date hereof, the Company has
provided a true, correct and complete list, of the names, positions, locations,
dates of hire and compensation of all employees (including those on leave of
absence and layoff status) and the names and

24



--------------------------------------------------------------------------------



 



current compensation levels of all consultants or independent contractors who
provide services to the Business. To the extent required by Law, all employees
of the Company have completed, and the Company has retained for each such
employee, a Form I-9 (Employment Eligibility Verification) and all appropriate
supporting documentation for each employee. The Company does not have any
employees for whom it currently has petitions or applications for immigration
benefits pending with the U.S. Citizenship and Immigration Services or the
United States Department of Labor. The Company has not made any representations
to any Person concerning any sponsorship for temporary or permanent immigration
status.
               (ii) Except for the Union Agreement, the Company is not a party
to any collective bargaining agreement or union contract recognizing any labor
organization as the bargaining agent of any employees. There is no other union
organization activity or any application for certification of a collective
bargaining agent involving any of the employees pending or, to the knowledge of
the Company or the Management Sellers, threatened. The Company and the conduct
of the Business are in compliance with all Laws relating to the employment of
labor, including all such Laws relating to employment practices, wages, hours,
occupational safety and health, the WARN Act and any similar state or local
“mass layoff” or “plant closing” Law. During the three year period ending on the
date hereof, there has been no “mass layoff” or “plant closing” (as defined by
the WARN Act) with respect to the Company. The Business has not, during the last
three (3) years, experienced any and there are no currently threatened, strikes,
slowdowns, picketing or work stoppages. There is no material charge, grievance
proceeding or other claim pending, or to the knowledge of the Company or the
Management Sellers threatened, against or affecting the Company relating to the
alleged violation of any Law pertaining to labor relations or employment matters
including any charge or complaint filed by an employee or union with the
National Labor Relations Board, the Equal Employment Opportunity Commission or
any comparable Governmental Authority.
               (iii) The Company has delivered or made available to the
Purchaser true and complete copies of all current employee manuals and handbooks
relating to the employment of employees.
               (iv) The Company has fulfilled all consultation and notification
requirements to any union, work council or other similar labor organization as
may be required as a result of the consummation of this Agreement and has
obtained all approvals from such unions, work councils or other labor
organizations as may be required for the consummation of the transactions
contemplated by this Agreement.
          (u) Insurance. The Company has policies of insurance in amounts
sufficient to operate and protect its assets and to conduct its Business as
intended and consistent with past practices. Schedule 3.02(u) contains a list of
all policies of insurance, including property, casualty, fire, liability,
workers’ compensation and all other types of insurance, under which the Company
is insured and lists the amount of coverage and the annual premium under each
such policy. As of the date hereof, all such policies are in full force and
effect and all premiums due thereon have been paid.

25



--------------------------------------------------------------------------------



 



          (v) Tangible Personal Property. (i) Schedule 3.02(v) contains a list
of each lease of tangible personal property used in the Business requiring
annual payments from the Company of $10,000 or more (collectively the “Personal
Property Leases”).
               (ii) Prior to the date hereof, a copy of each of the Personal
Property Leases has been delivered to the Purchaser. The Company has a valid
leasehold interest under each of the Personal Property Leases under which it is
a lessee, subject to bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity), there is no default
under any Personal Property Leases by the Company or, to the knowledge of the
Company and the Management Sellers, by any other parties thereto.
               (iii) The Company has good and marketable title to all of the
items of tangible personal property reflected in the March 31 Balance Sheet
(except as sold or disposed of subsequent to the date thereof in the Ordinary
Course of Business), free and clear of any and all Encumbrances other than
Permitted Liens. All such items are in good operating condition and repair and
are suitable for their intended uses, ordinary wear and tear excepted.
          (w) Product Warranties. Prior to the date hereof, the Company has
delivered to the Purchaser a true, complete and correct list of the standard
product and service warranties, indemnifications and guarantees which the
Business extends to customers in the Ordinary Course of Business together with
copies of such standard product and/or service warranties. No warranties,
indemnifications or guarantees are now in effect or outstanding with respect to
the products or services manufactured, produced or performed by the Company,
except for the warranties, indemnifications and guarantees identified and
described in the list of product and service warranties delivered to Purchaser
prior to the date hereof. Prior to the date hereof, the Company has also
delivered to the Purchaser a true, complete and correct list of the Contracts
which contain separate warranties, which differ from the standard product and
service warranties of the Company. The products sold by the Company prior to the
date hereof do not have defect or failure rates that have given rise to material
warranty, product liability or related claims.
          (x) No Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Sellers or the Company.
          (y) Corporate Books and Records. The books of account of the Company,
the minute book and stock or ownership transfer records of the Company and the
other records of the Company are complete and correct in all material respects
and have been maintained in accordance with sound business practices.
          (z) Related-Party Transactions. Except as set forth on
Schedule 3.02(z), no officer, director, employee, Affiliate or stockholder of
the Company or any member of his or her immediate family is currently indebted
to the Company, nor is the Company indebted (or committed to make loans,
advances or extend or guarantee credit) to any of such individuals.

26



--------------------------------------------------------------------------------



 



Except as set forth on Schedule 3.02(z) hereto, none of such Persons has any
direct or indirect ownership interest in any firm or corporation with which the
Company is affiliated or with which the Company has a business relationship, or
any firm or corporation that competes with the Company except that such Persons
and members of their immediate families may own stock in an amount not to exceed
5% of the outstanding capital stock of publicly traded companies that may
compete with the Purchaser following the consummation of the transactions
contemplated hereby. Except as set forth on Schedule 3.02(z) hereto, no
director, officer or Affiliate of the Company and no member of the immediate
family of any such Person is directly or indirectly interested in any Material
Contract to which the Company is a party.
          (aa) Bank Accounts; Lockboxes. On or prior to the date hereof, the
Company has provided the Purchaser with a true, correct and complete list of
each bank account of the Company together with a true, correct and complete list
of each bank or other financial institution at which any lockbox for the
collection of accounts receivable of the Company is maintained, together with
the identity of all Persons authorized to withdraw any funds contained in such
accounts or lockboxes. Except as set forth in the list of bank accounts
delivered to the Purchaser as described in the preceding sentence, the Company
does not maintain any bank account or lockbox for the collection of accounts
receivable of the Company.
          (bb) Accounts Receivable. All accounts receivable of the Company have
arisen from sales actually made or services actually performed in the Ordinary
Course of Business and constitute valid obligations and are collectible in
accordance with their terms, net of applicable reserves reflected in the
Financial Statements.
          (cc) Inventory. All inventories of the Company consist of a quality
and quantity usable and, with respect to finished goods, saleable in the
Ordinary Course of Business, except for obsolete items and excess inventory
reserved for in the Financial Statements.
          (dd) Indebtedness. All of the Indebtedness of the Company or the
Business is set forth on Schedule 3.02(dd), with the holder of each item of such
Indebtedness set forth thereon and the amount of Indebtedness so held. All
Indebtedness of the Company or the Business, will be repaid in full at Closing
as provided in Section 5.07.
          (ee) Disclosures. No representation or warranty or other statement
made by Sellers or the Company in this Agreement, the Disclosure Schedules or
the certificate delivered pursuant to Section 6.01(a) hereof contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements in this Agreement or therein, in light of the circumstances in
which they were made, not misleading.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     Purchaser hereby makes the following representations and warranties, as of
the date hereof and as of the Effective Time, which representations and
warranties shall be qualified by the Schedules.

27



--------------------------------------------------------------------------------



 



     4.01 Organization and Authority and the Purchaser. Purchaser is duly
organized, validly existing and in good standing under the laws of the State of
Florida and has all necessary power and authority to enter into this Agreement
and the applicable Ancillary Agreements. The execution and delivery of this
Agreement and any applicable Ancillary Agreement by Purchaser, the performance
by Purchaser of its obligations hereunder and thereunder, and the consummation
by Purchaser of the transactions contemplated hereby and, as applicable, thereby
have been duly authorized by all requisite corporate action on the part of the
Purchaser. This Agreement and each Ancillary Agreement have been duly executed
and delivered by Purchaser and (assuming due authorization, execution and
delivery by the Sellers and any other parties thereto other than the Purchaser),
this Agreement and each such Ancillary Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors rights and remedies generally
and subject, as to enforceability, to rules of law governing specific
performance, injunctive relief and to general principles of equity.
     4.02 No Conflict. The execution, delivery and performance of this Agreement
and each applicable Ancillary Agreement by the Purchaser does not and will not:
(a) violate, conflict with or result in the breach of any provision of the
Certificate of Incorporation or By-laws of the Purchaser; (b) conflict with or
violate in any material respect any Law or Governmental Order applicable to the
Purchaser or any of its properties or assets; or (c) conflict with, result in
any breach of, constitute a material default (or event which with the giving of
notice of lapse or time, or both, would become such a default) under, require
any consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation, or cancellation of, or result in the
creation of any material Encumbrance on any of the assets or properties of the
Purchaser pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Purchaser is a party or by which any of its assets or
properties are bound or affected.
     4.03 Governmental Consents and Approvals. To the knowledge of Purchaser,
the execution, delivery and performance of this Agreement by the Purchaser does
not and will not require any consent, approval, authorization or other order of,
action by, filing with, or notification to, any Governmental Authority.
     4.04 No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.
     4.05 Litigation. There is no Action pending or, to the knowledge of the
Purchaser, threatened against either Purchaser or its Affiliates, which, if
adversely determined, is reasonably likely to prohibit, restrain or materially
delay the ability of Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
     4.06 Investment Intention. The Purchaser is acquiring the Shares for its
own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act). The
Purchaser understands that the Shares have not been

28



--------------------------------------------------------------------------------



 



registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.
ARTICLE 5.
COVENANTS AND ADDITIONAL AGREEMENTS
     5.01 Ancillary Agreements. Prior to or contemporaneous with the Closing,
the Sellers will cause to be duly executed (by each party other than the
Purchaser) and delivered each of the Ancillary Agreements. The Purchaser shall
execute each Ancillary Agreement to which it is a party and deliver executed
copies of such agreements to the Sellers.
     5.02 Conduct of Business Prior to the Closing. (a) Sellers covenant and
agree, except as set forth at all times from and after the date hereof through
and to the Effective Time to take all action necessary to cause the Company to:
(i) operate its Business only in the Ordinary Course Business; and (ii) use
commercially reasonable efforts to: (A) preserve its present Business
operations, organization and goodwill; and (B) preserve the present
relationships which it has with its suppliers, customers and other Persons
having business relationships with it.
          (b) Sellers covenant and agree that, at all times from and after the
date hereof through and to the Effective Time, they shall take all action
necessary to cause the Company to refrain from taking any action or failing to
take any action which would cause any representation or warranty contained in
Article 3 hereof to be untrue in any respect or result in any breach of any
covenant.
     5.03 Access to Information. Prior to the Effective Time, the Purchaser
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Business
and such examination of the books, records and financial condition of the
Business as it reasonably requests and to make extracts and copies of such books
and records. Any such investigation and examination shall be conducted during
regular business hours and under reasonable circumstances, and the Sellers shall
cooperate, and shall direct the Company to cooperate, fully therein.
     5.04 Confidentiality. No party hereto shall, without the prior written
consent of the disclosing party, disclose or acquiesce in the disclosure by any
Person, or use or enable the use of any non-public information regarding the
disclosing party or the financial condition of such party, except for disclosure
to or use by the legal counsel, accountants, financial advisors, investment
bankers and the other authorized agents and representatives of the parties
hereto, and to such Persons only to the extent required for activities directly
related to the obligations of the receiving parties under this Agreement, except
to the extent such information has been publicly disclosed or is otherwise in
the public domain or is required to be disclosed by Law or by a Governmental
Authority. The provisions of this Section 5.04 shall apply to Sellers, Purchaser
and each Affiliate of Sellers and Purchaser.

29



--------------------------------------------------------------------------------



 



     5.05 Regulatory and Other Authorizations; Consents. (a) Each of the parties
hereto shall give such notices and obtain (and Management Sellers shall cause
the Company to give such notices and/or obtain) all authorizations, consents,
orders, and approvals of all Governmental Authorities and officials that may be
or become necessary for such party’s execution and delivery of, and the
performance of their respective obligations pursuant to, this Agreement and each
Ancillary Agreement, and will cooperate fully with each other in promptly
seeking to give such notices and obtain all such authorizations, consents,
orders and approvals.
          (b) Each of the parties hereto shall also give such notices and obtain
(and the Management Sellers shall cause the Company to give such notices and
obtain) all authorizations, consents and approvals of all other third parties
(other than any Governmental Authorities) that may be or become necessary for
such party’s execution and delivery of, and the performance of their respective
obligations pursuant to, this Agreement and each Ancillary Agreement, and will
cooperate fully with each other in promptly seeking to give such notices and
obtain all such authorizations, consents and approvals.
          (c) Notwithstanding the foregoing provisions of this Section 5.05, the
obligation of each party to fully cooperate with the other party pursuant to the
provisions of this Section 5.05 shall not include and no party hereto shall have
any obligation to give any guarantee or other consideration of any nature in
connection with any such notice or consent or to consent to any change in the
terms of any agreement or arrangement which such party in its sole and absolute
discretion may deem adverse to the interests of the Purchaser, the Sellers or
the Company.
     5.06 Further Action. Each of the parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, to do or cause to
be done all things necessary, proper or advisable under applicable Law, and to
execute and deliver such documents and other papers, each as may be required to
carry out the provisions of this Agreement and the Ancillary Agreements and to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements.
     5.07 Release of Indebtedness. Prior to or on the Closing Date, the Sellers
shall have (or shall have caused the Company to have) fully discharged and paid
any and all Indebtedness of the Company or the Business, and at Closing the
Sellers shall deliver evidence of the foregoing reasonably satisfactory to the
Purchaser.
     5.08 Legal Privileges. The Sellers and the Purchaser acknowledge and agree
that all attorney-client, work product and other legal privileges that may exist
with respect to the Company shall, from and after the Closing Date, be deemed
joint privileges of the Sellers and the Purchaser. Both the Sellers and the
Purchaser shall use all commercially reasonable efforts after the Closing Date
to preserve all privileges and neither the Sellers nor the Purchaser shall
knowingly waive any such privilege without the prior written consent of the
other party (which consent shall not be unreasonably withheld or delayed).
     5.09 Preservation of Records. Subject to Section 8.03 hereof (relating to
the preservation of Tax records), the Sellers and the Purchaser shall preserve
and keep the records held by them relating to the business of the Company for a
period of seven (7) years from the

30



--------------------------------------------------------------------------------



 



Closing Date and shall make such records and personnel available to the other as
may be reasonably required by such party in connection with, among other things,
any insurance claims by, legal proceedings against or governmental
investigations of the Sellers, the Company or the Purchaser or any of their
Affiliates or in order to enable the Sellers or the Purchaser to comply with
their respective obligations under this Agreement; provided, however, that a
Person may dispose of any such records at any time during such period if such
Person first provides sixty (60) days prior written notice to the other parties
hereto of the intent to so dispose of such records and affords such other
parties an opportunity, at their expense, to take possession and control of such
records.
ARTICLE 6.
CONDITIONS TO CLOSING
     6.01 Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, or written waiver by the Sellers (in their sole
discretion), at or prior to the Closing, of each of the following conditions:
          (a) Representations, Warranties and Covenants. The representations and
warranties of the Purchaser contained in this Agreement which are qualified by
materiality or Material Adverse Effect shall be true and correct in all respects
as of the date hereof and as of the Effective Time, all other representations
and warranties of the Purchaser shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, the covenants and
agreements contained in this Agreement to be complied with by the Purchaser on
or before the Closing shall have been complied with and the Sellers shall have
received a certificate from the Purchaser to such effect signed by a duly
authorized officer thereof;
          (b) No Proceeding or Litigation. No Action shall have been commenced
by or before any Governmental Authority against the Sellers, the Company or the
Purchaser, seeking to restrain or materially alter the transactions contemplated
by this Agreement which, in the reasonable, good faith determination of the
Sellers, are likely to render it impossible or unlawful to consummate such
transactions or which would reasonably be expected to have a Material Adverse
Effect;
          (c) Ancillary Agreements. At or prior to the Closing, the Purchaser
shall have delivered each of the Ancillary Agreements, duly executed by each
party thereto (other than the Sellers or the Company) in a form satisfactory to
the Sellers;
          (d) Consents and Approvals. The Sellers shall have received from the
Purchaser, each in form and substance reasonably satisfactory to the Sellers,
all authorizations, consents, orders and approvals of all Governmental
Authorities and officials and all third party consents which the Sellers
reasonably deem necessary for the consummation of the transactions contemplated
by this Agreement; and

31



--------------------------------------------------------------------------------



 



          (e) Non-Competition Agreements. The Purchaser shall have paid or
caused to be paid such amounts as specified in the Non-Competition Agreements
referred to in Section 6.02(j) below to each of the individuals identified in
Schedule 6.02(j).
     6.02 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, or written waiver by the Purchaser (in its sole
discretion), at or prior to the Closing, of each of the following conditions:
          (a) Representations, Warranties and Covenants. The representations and
warranties of the Sellers contained in this Agreement which are qualified by
materiality or Material Adverse Effect shall be true and correct in all respects
as of the date hereof and as of the Effective Time, all other representations
and warranties of the Sellers shall be true and correct in all material respects
as of the date hereof and as of the Effective Time, the covenants and agreements
contained in this Agreement to be complied with by the Sellers or the Company on
or before the Closing shall have been complied with and the Purchaser shall have
received a certificate from Sellers and the Company to such effect;
          (b) No Proceeding or Litigation. No Action shall have been commenced
or threatened by or against the Sellers, the Company or the Purchaser which
seeks to restrain or materially alter the transactions contemplated hereby which
the Purchaser believes, in its reasonable good faith determination, is likely to
render it impossible or unlawful to consummate the transactions contemplated by
this Agreement or the Ancillary Agreements, or which would reasonably be
expected to have a Material Adverse Effect;
          (c) Consents and Approvals. (i) the Purchaser shall have received the
consent or approval of its institutional lender; and (ii) the Sellers shall have
obtained, each in form and substance reasonably satisfactory to the Purchaser,
all authorizations, consents, orders and approvals of all Governmental
Authorities and officials and all third party consents which the Purchaser
reasonably deems necessary for the consummation of the transactions contemplated
by this Agreement or by the Ancillary Agreements;
          (d) Organizational Documents. The Purchaser shall have received a copy
of: (i) the organizational documents of the Company, certified by the Secretary
of the Company and accompanied by a certificate of the Secretary of the Company,
dated as of the Closing Date, stating that no amendments have been made to such
organizational documents since such date; (ii) the By-laws of the Company,
certified by the Secretary of the Company; and (iii) Good Standing Certificates
for the Company from the Secretary of State of the State of its incorporation;
          (e) Payoff Statements. Not less than three (3) Business Days prior to
the Closing Date, the Sellers shall cause to be delivered to the Purchaser, a
written statement from each Person to whom the Company owes any Indebtedness
(each such written statement being hereinafter a “Payoff Statement”), which
Payoff Statements shall be in form and substance reasonably acceptable to
Purchaser and as to each Person to whom the Company owes any Indebtedness:
(i) shall set forth the full amount (or a methodology for calculating the full

32



--------------------------------------------------------------------------------



 



amount) which is to be paid, on the Closing Date, to the Person to whom the
Company owes the Indebtedness; and (ii) shall provide that upon payment on the
Closing Date to the Person which has issued the Payoff Statement of the amount
stated or described in the Payoff Statement, the Company shall be fully released
and discharged from any and all Indebtedness owed to such Person;
          (f) Ancillary Agreements. At or prior to the Closing, the Sellers
shall have delivered each of the Ancillary Agreements, duly executed by each
party thereto (other than the Purchaser or its Affiliates), in substantially the
forms attached hereto;
          (g) Leases. Purchaser shall have successfully renegotiated the Phoenix
Lease, the Vineland Lease and the Virginia Lease to contain such terms and
conditions as are acceptable to Purchaser, in its sole discretion;
          (h) Union City Lease. The Union City Lease shall have been amended to
provide that such lease will continue on a month to month basis for a period of
six (6) months beginning on June 1, 2011;
          (i) Union Agreement. The term of the Union Agreement shall have been
extended for a period of one (1) month from its expiration date of April 30,
2011;
          (j) Non-Competition Agreements. Each of the individuals identified in
Schedule 6.02(j) shall have executed and delivered a Non-Competition Agreement
containing such terms and conditions as are mutually agreeable to such Person
and the Purchaser;
          (k) Buy and Sell Agreement. The Buy and Sell Agreement dated as of
June 18, 2001 by and among the Company and the Sellers named therein shall have
been terminated;
          (l) Trust Documents. Such documentation as reasonably requested by the
Purchaser, including but not limited to, one or more Affidavits, to confirm
that, with respect to each Seller that is a Trust or a Trustee: (i) each such
Seller is authorized to enter into this Agreement and transfer the Shares held
by such Seller in accordance with the provisions hereof; (ii) the Person
executing this Agreement on behalf of such Seller is authorized to execute this
Agreement by all necessary action; and (iii) upon the execution and delivery of
this Agreement and any Ancillary Agreements by such Seller to which it is a
party, this Agreement and any such Ancillary Agreements will be a legal, valid
and binding obligation of such Seller, enforceable against such Seller in
accordance with their respective terms; and
          (m) No Material Adverse Effect. No Material Adverse Effect shall have
occurred with respect to the Business.

33



--------------------------------------------------------------------------------



 



ARTICLE 7.
INDEMNIFICATION
     7.01 Survival; Remedies for Breach. (a) Each and every representation and
warranty made by the Sellers and the Purchaser in this Agreement or in any
Exhibit, Schedule, instrument of transfer or other document delivered pursuant
hereto or in connection herewith shall survive the Closing for a period of one
thousand ninety five (1,095) days beginning on the first day following the
Closing, except that; (i) the representations and warranties of the Sellers
contained in Section 3.02(q) shall survive until sixty (60) days after the end
of the applicable statute of limitations; (ii) the Specified Representations
shall survive the Closing without limitation as to time; and (iii) the
representations and warranties of the Sellers in Section 3.02(r) shall survive
the Closing for a period of ten (10) years. Each and every covenant and
agreement of a party set forth herein shall survive the Closing without
limitation as to time. Except as otherwise provided in Section 7.01(b) ,
following the expiration of the period during which the representations and
warranties survive the Closing as set forth in the preceding sentence (such
period being hereinafter the “Survival Period”), the representations and
warranties shall be of no further force or effect.
          (b) Any representation or warranty that would otherwise terminate at
the expiration of the Survival Period with respect thereto shall survive if the
written notice referred to in Section 7.02(b) or Section 7.03(b), as the case
may be, of the breach or inaccuracy thereof shall have been given to the party
against whom indemnification may be sought on or prior to the expiration of the
applicable Survival Period; provided that such survival shall only apply to the
portion of any such representation or warranty with respect to which such breach
or inaccuracy has occurred.
     7.02 Indemnification of the Purchaser. (a) Subject to the provisions of
this Section 7.02 and the other Sections of this Article 7, the Purchaser and
each of its Affiliates, officers, directors, employees, agents, successors and
assigns and, after the Effective Time, Purchaser, the Company and each of their
respective Affiliates, officers, directors, employees, agents, successors and
assigns (each hereinafter a “Purchaser Indemnified Party”) shall be indemnified
by each of the Sellers, jointly and severally, from and against the amount of
any and all Losses incurred or sustained by or imposed upon any of them with
respect to or by reason of:
               (i) any failure, breach or inaccuracy of any representations or
warranties made by the Sellers under this Agreement or contained in any
certificate, document or instrument delivered by the Sellers or the Company
hereunder;
               (ii) any breach, default or lack of performance on the part of
the Sellers or the Company of any of its covenants or agreements under this
Agreement or the Ancillary Agreements;

34



--------------------------------------------------------------------------------



 



               (iii) any Liabilities of the Company arising under or in
connection with any Environmental Laws with respect to any of the facilities
leased by the Company pursuant to the Related Party Leases;
               (iv) any Liabilities of the Company for any Indebtedness which
have not been paid in full or otherwise discharged for any reason as of the
Effective Time, including but not limited to, any Liabilities for Indebtedness
owed to Wells Fargo Bank, NA, KIT International, Inc., Moss-Hansen, W. Brent
Taylor, International Steel City Company, Inc. and Frank Fulford;
               (v) any Liabilities of the Company or the Sellers for any Company
Transaction Expenses which have not been paid in full or otherwise discharged
for any reason as of the Effective Time; and
               (vi) any Liabilities of the Company arising under or in
connection with any Taxes relating to periods ending on or prior to Closing
(Sections 7.02(a)(ii), (iii), (iv), (v) and (vi) are hereinafter referred to as
the “Specified Indemnity Claims”)
          (b) Notwithstanding anything to the contrary in this Agreement, the
Purchaser Indemnified Parties shall not be entitled to indemnification:
(i) under Section 7.02(a) (i) hereof if the Purchaser Indemnified Party fails to
provide the Sellers’ Representative with written notice of such claim prior to
the expiration of the applicable Survival Period provided in Section 7.01 above;
or (ii) solely with respect to Third Party Claims, the Purchaser Indemnified
Party fails to provide the Sellers’ Representative with written notice of such
Third Party Claim setting forth in reasonable detail the facts and circumstances
pertaining thereto as soon as practicable following discovery of such claim and
as a result of such failure, the Sellers’ ability to defend against such Third
Party Claim has been materially adversely affected.
          (c) The obligation of the Purchaser set forth in Section 7.07 hereof
to reduce the Adjusted Holdback Amount shall not, except as expressly provided
for in Section 7.07 hereof, be deemed or construed to limit or otherwise impair
or affect the obligations of the Sellers to indemnify the Purchaser Indemnified
Parties from and against any and all Losses as provided in this Section 7.02.
     7.03 Indemnification of the Sellers. (a) Subject to the provisions of this
Section 7.03 and the other Sections of this Article 7, the Purchaser agrees to
indemnify, defend and hold the Sellers, and their Affiliates, officers,
directors, employees, agents, successors and assigns, (each a “Seller
Indemnified Party”), harmless from and against any and all Losses incurred or
sustained by or imposed upon any of the Seller Indemnified Parties with respect
to or by reason of:
               (i) any failure, breach or inaccuracy by the Purchaser of any
representations or warranties made by the Purchaser under this Agreement or the
Ancillary Agreements or contained in any certificate, document or instrument
delivered by the Purchaser hereunder; and

35



--------------------------------------------------------------------------------



 



               (ii) any breach, default or lack of performance on the part of
the Purchaser of any of its covenants or agreements under this Agreement or the
Ancillary Agreements.
          (b) Notwithstanding anything to the contrary in this Agreement, the
Seller Indemnified Parties shall not be entitled to indemnification: (i) under
Section 7.03(a)(i) hereof if the Seller Indemnified Party fails to provide the
Purchaser with written notice of such claim prior to the expiration of the
applicable Survival Period provided in Section 7.01 above; or (ii) solely with
respect to Third Party Claims, the Seller Indemnified Party fails to provide the
Purchaser with written notice of such Third Party Claim setting forth in
reasonable detail the facts and circumstances pertaining thereto as soon as
practicable following discovery of such claim and as a result of such failure,
the Purchaser’s ability to defend against such Third Party Claim has been
materially adversely affected.
     7.04 Procedures for Indemnification. (a) If any Purchaser Indemnified Party
or any Seller Indemnified Party (hereinafter an “Indemnified Party”) shall claim
to have suffered a Loss (other than with respect to any claim asserted, demand
or other Action by any Person who is not a party to this Agreement (hereinafter
a “Third-Party Claim”)) for which indemnification is available under
Section 7.02 or 7.03, as the case may be, the Indemnified Party shall notify the
party required to provide indemnification (hereinafter an “Indemnifying Party”)
in writing of such claim: (i) with respect to claims arising under
Section 7.02(a)(i) or Section 7.03(a)(i), within the time periods provided in
Section 7.01; and (ii) with respect to a Specified Indemnity Claim or a claim
made pursuant to Section 7.03(a) (ii) hereof at any time after the Closing Date.
The written notice to be delivered shall describe the nature of such claim, the
facts and circumstances that give rise to such claim and the amount of such
claim if reasonably ascertainable at the time such claim is made (or if not then
reasonably ascertainable, the maximum amount of such claim reasonably estimated
by the Indemnified Party). In the event that within thirty (30) days after the
receipt by the Indemnifying Party of such a written notice from the Indemnified
Party, the Indemnified Party shall not have received from the Indemnifying Party
a written objection to such claim, such claim shall be conclusively presumed and
considered to have been assented to and approved by the Indemnifying Party.
          (b) If within the thirty (30) day period described in Section 7.04(a)
above, the Indemnified Party shall have received from the Indemnifying Party a
written notice setting forth the Indemnifying Party’s objections to such claim
and the Indemnifying Party’s reasons for such objection, then the parties shall
negotiate in good faith for a period of ten (10) Business Days from the date the
Indemnified Party receives such objection. After such ten (10) Business Day
period (or such longer period as they may agree in writing), if the parties
still cannot agree on the claim, the Indemnified Party may, at any time
thereafter, until the expiration of the applicable statute of limitations with
respect to its claim for indemnification, commence legal proceedings against the
Indemnifying Party to enforce its rights to indemnification from and against any
Losses described in the written notice described in Section 7.04(a) above.
     7.05 Additional Limits on Rights to Indemnification. (a) Notwithstanding
anything to the contrary in this Agreement, except as provided in
Sections 7.05(b) and (c) below, an Indemnified Party shall not be entitled to
indemnification:

36



--------------------------------------------------------------------------------



 



               (i) for any Losses under Section 7.02(a)(i) or
Section 7.03(a)(i), as the case may be, as to which the Indemnified Parties
otherwise may be entitled to indemnification hereunder (without giving effect to
this clause (i)), until such Losses exceed $10,000 (the “Basket Amount”),
provided that, after the aggregate amount of all Losses exceeds the Basket
Amount the Indemnifying Party shall be obligated to indemnify the Indemnified
Party from the first dollar of all such Losses; and
               (ii) for any Losses under Section 7.02(a)(i) or
Section 7.03(a)(i), as the case may be, as to which the Indemnified Parties
otherwise may be entitled to indemnification hereunder to the extent that the
aggregate amount of such Losses exceeds an amount equal to Four Million Dollars
($4,000,000).
          (b) Notwithstanding the foregoing provisions of Section 7.02(a)
hereof, the Sellers shall only be jointly and severally liable for any and all
Losses of the Purchaser Indemnified Parties to the extent that such Losses are
less than or equal to the Adjusted Holdback Amount. (i) If Losses of the
Purchaser Indemnified Parties exceed the Adjusted Holdback Amount and are
attributable to (A) the breach or inaccuracy of any representation and warranty
other than the Specified Representations or the representations and warranties
provided in Sections 3.02(q)(Taxes) or 3.02(r) (Environmental); then (B) each
Seller shall be liable to the Purchaser Indemnified Parties for such Seller’s
Pro Rata Portion of the amount by which the Losses of the Purchaser Indemnified
Parties exceed the lesser of: (I) the amount by which $4,000,000 exceeds the
Adjusted Holdback Amount; and (II) the amount by which the Losses exceed the
Adjusted Holdback Amount. (ii) If Losses of the Purchaser Indemnified Parties
exceed the Adjusted Holdback Amount and such Losses are attributable to: (A) the
breach or inaccuracy of the Specified Representations or the representations and
warranties provided in Sections 3.02(q) (Taxes) or 3.02(r) (Environmental); or
(B) any Liabilities incurred by Purchaser pursuant to the Specified Indemnity
Claims; then (C) each Seller shall be liable to the Purchaser Indemnified
Parties for such Seller’s Pro Rata Portion of the amount by which the Losses of
the Purchaser Indemnified Parties exceed the Adjusted Holdback Amount; provided,
that, in no event will any Seller be liable to the Purchaser Indemnified Parties
for an amount in excess of such Seller’s Pro Rata Portion of the sum of: (I) the
Closing Sellers’ Payment; and (II) any Closing Cash distributed to the Sellers’
Representative in accordance with the provisions of Section 2.04 above.
          (c) Notwithstanding the provisions of Section 7.05(a) and subject to
the provisions of Section 7.05(b) above, the Purchaser Indemnified Parties shall
be entitled to be indemnified by the Sellers for Losses without reference to or
the application of the limitations in Section 7.05(a) if and to the extent that
such Losses are attributable to: (i) a breach or inaccuracy of the Specified
Representations; (ii) a breach or inaccuracy of any of the representations and
warranties of the Sellers or the Company contained in Section 3.02(q) (Taxes) or
3.02(r)(Environmental) hereof; or (iii) any Liabilities incurred by the
Purchaser pursuant to the Specified Indemnity Claims.
          (d) An Indemnified Party shall not be entitled to double recovery for
any Losses. Without limitation of the foregoing, an Indemnified Party shall not
be entitled to indemnification

37



--------------------------------------------------------------------------------



 



for Losses (and the amount of any such Losses shall not be includable in
determining whether the aggregate amount of the Losses exceeds the Basket
Amount) if and to the extent that the amount of any Losses from any matter have
been taken into account in the determination of the Closing Net Working Capital.
     7.06 Procedures for Third-Party Claims. (a) Any Indemnified Party seeking
indemnification pursuant to this Article 7 in respect of any Third-Party Claim
shall give the Indemnifying Party from whom indemnification with respect to such
claim is sought: (i) prompt written notice of such Third Party Claim (but in no
event more than ten (10) days after the Indemnified Party receives written
demand of any Third Party Claim); and (ii) copies of all documents and
information relating to any such Third-Party Claim within ten (10) days of their
being obtained by the Indemnified Party; provided, that the failure by the
Indemnified Party to so notify or provide copies to the Indemnifying Party shall
not relieve the Indemnifying Party from any liability to the Indemnified Party
for any liability hereunder except to the extent that such failure shall have
prejudiced the defense of such Third-Party Claim.
          (b) The Indemnifying Party shall have thirty (30) days (or such lesser
time as may be necessary to comply with statutory response requirements for
litigation claims that are included in any Third-Party Claim) from receipt of
the notice contemplated in Section 7.06(a) to notify the Indemnified Party
whether or not the Indemnifying Party will, at its sole cost and expense, defend
the Indemnified Party against such claim. If the Indemnifying Party timely gives
notice that it intends to defend the Third-Party Claim, it shall have the right,
except as hereafter provided, to defend against, negotiate, settle or otherwise
deal with the Third-Party Claim and to be represented by counsel of its own
choice, and the Indemnified Party will not admit any liability with respect
thereto or settle, compromise, pay or discharge the same without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed, so long as the Indemnifying Party is contesting or defending the same
with reasonable diligence and in good faith; provided, that the Indemnified
Party may participate in any proceeding with counsel of its choice and at its
expense; provided further, that the Indemnifying Party may not enter into a
settlement of any such Third-Party Claim without the consent of the Indemnified
Party, which consent shall be not unreasonably withheld, unless such settlement
requires no more than a monetary payment for which the Indemnified Party is
fully indemnified by the Indemnifying Party or involves other matters not
binding upon the Indemnified Party; and provided further that, in the event the
Indemnifying Party does not agree in writing to accept the defense of, and
assume all responsibility for, such Third-Party Claim as provided above in this
Section 7.06(b) , then the Indemnified Party shall have the right to defend
against, negotiate, settle or otherwise deal with the Third-Party Claim in such
manner as the Indemnified Party deems appropriate, in its sole discretion, and
the Indemnified Party shall be entitled to indemnification therefor from the
Indemnifying Party to the extent provided under this Article 7. Notwithstanding
the foregoing, if in the reasonable opinion of the Indemnified Party such
Third-Party Claim, or the litigation or resolution of such Third-Party Claim,
involves an issue or matter that could have a Material Adverse Effect on the
Indemnified Party, including the administration of Tax Returns of the
Indemnified Party or a dispute with a significant supplier or customer of the
Indemnified Party, or there is a conflict of interest in the defense of such
action between the Indemnified Party and the Indemnifying Party, the Indemnified
Party shall have the right to control the defense or settlement of any such
claim or demand and its reasonable costs and

38



--------------------------------------------------------------------------------



 



expenses shall be included as part of the indemnification obligations of the
Indemnifying Party. If the Indemnified Party elects to exercise such right, the
Indemnifying Party shall have the right to participate in, but not control, the
defense or settlement of such claim at its sole cost and expense.
     7.07 Reduction of Amounts Payable to Sellers. In the event that, prior to
the expiration of five hundred and forty (540) day period beginning on the first
day following the Closing, any of the Purchaser Indemnified Parties shall incur
or suffer any Losses with respect to which Sellers, as determined either by
mutual agreement of the Purchaser and Sellers’ Representative or by final
non-appealable order of a court or other Governmental Authority, are required to
indemnify the Purchaser Indemnified Parties from and against pursuant to the
provisions of this Article 7, Purchaser shall reduce the amount of Losses which
the Purchaser Indemnified Parties are entitled to be indemnified from and
against under this Article 7 by an amount equal to the lesser of (a) the amount
of such Losses, and (b) the Adjusted Holdback Amount. Upon a reduction in the
Adjusted Holdback Amount by the Purchaser in accordance with the provisions of
this Section 7.07, the remaining amount of the Adjusted Holdback Amount to be
paid by Purchaser to Sellers’ Representative as provided in Section 2.02(b)
hereof, if any, shall be reduced by the amount of the Losses with respect to
which the Sellers’ obligation to indemnify Purchaser Indemnified Parties has
been reduced by the operation of this Section.
ARTICLE 8.
TAXES
     8.01 Straddle Period In the case of any Tax Return with respect to a
taxable period that includes (but does not end on) the Closing Date (a “Straddle
Period”), Purchaser will, to the extent permitted by Law, elect to treat the
Closing as the last day of the taxable year or period and will apportion any
Taxes arising out of or relating to a Straddle Period to the taxable period (or
portion thereof) ending on or prior to the Closing Date, including the portion
of any Straddle Period up to and including the Closing Date and to the taxable
period (or portion thereof) commencing after the Closing Date, including the
portion of any Straddle Period commencing after the Closing Date under the
“closing-the-books” method as described in Treasury Regulation Section
1.1502-76(b)(2)(i) (or any similar provision of state or local law); provided,
however that any Tax benefits arising from the payment on the Closing Date of
any Indebtedness of the Company will be apportioned to the taxable period ending
on the Closing Date. In any case where applicable Law does not permit the
Company to treat the Closing Date as the last day of the taxable year or period,
any Taxes arising out of or relating to the Straddle Period will be apportioned
to the taxable period ending on the Closing Date and the taxable period
beginning on the first day following the Closing Date based on a closing of the
books of the Company; provided, however, that: (a) exemptions, allowances or
deductions that are calculated on an annualized basis (including depreciation,
amortization and depletion deductions) will be apportioned on a daily pro-rata
basis, and (b) real and personal property Taxes and any other Tax that is not
based on or measured by income, gross receipts, sales, use or payroll shall be
allocated on a per diem basis.

39



--------------------------------------------------------------------------------



 



     8.02 Preparation of Tax Returns; Payment of Taxes. (a) The Sellers will
prepare and file all Tax Returns of the Company for the taxable periods of the
Company ending (or the portion of any taxable period ending) on the Closing
Date, including, all Straddle Period Tax Returns. The Sellers shall pay any and
all Taxes due with respect to the Tax Returns referred to in this
Section 8.01(a). The Sellers also shall cause the Company to file all other Tax
Returns of the Company required to be filed (taking into account any extensions)
prior to or on the Effective Time and shall cause the Company to pay any and all
Taxes due with respect to such Tax Returns. All Tax Returns described in this
Section 8.01 shall be prepared in a manner consistent with prior practice. The
Sellers shall, prior to the filing of any Tax Returns required to be filed after
the Effective Time, permit the Purchaser a thirty day period to review and
comment upon all such Tax Returns. The Sellers and the Purchaser shall attempt
in good faith mutually to resolve any disagreements regarding such Tax Returns
prior to the due date for filing thereof.
          (b) Following the Closing, the Purchaser shall be responsible for
preparing or causing to be prepared all Tax Returns required to be filed by the
Company for all taxable periods ending after the Effective Time. The Purchaser
shall file or cause to be filed all such Tax Returns and shall pay the Taxes
shown due thereon.
          (c) For U.S. Federal income tax purposes, the taxable year of the
Company shall end at 11:59 p.m., Pacific Time, on the Closing Date. Neither the
Sellers nor the Purchaser shall take any position inconsistent with the
preceding sentence on any Tax Return.
     8.03 Cooperation with Respect to Tax Returns. The Purchaser and the Sellers
shall furnish or cause to be furnished to each other, and each at their own
expense, as promptly as practicable, such information (including access to books
and records) and assistance, including making employees available on a mutually
convenient basis to provide additional information and explanations of any
material provided, relating to the Company as is reasonably necessary for the
filing of any Tax Return, for the preparation for any audit, and for the
prosecution or defense of any claim, suit or proceeding relating to any
adjustment or proposed adjustment with respect to Taxes. The Purchaser and the
Company shall retain possession of, and shall provide the Sellers reasonable
access to (including the right to make copies of), such supporting books and
records and any other materials that the Sellers may specify with respect to Tax
matters relating to any taxable period ending on the Effective Time, until the
relevant statute of limitations has expired. After such time, the Purchaser may
dispose of such material, provided that, prior to such disposition, the
Purchaser shall give the Sellers a reasonable opportunity to take possession of
such materials.
     8.04 Tax Audits. (a) In the event that the Purchaser or the Company
receives notice from any Tax Authority of any audit of any Tax Return or Taxes
of the Company for any taxable period ending on or prior to the Effective Time,
the Purchaser shall promptly provide written notice to the Sellers’
Representative of the date on which such audit is to begin, but in no event
later than ten (10) days prior to the date such audit is to begin or, if
earlier, thirty (30) days following the receipt by the Purchaser or the Company
of any such notice. In the event that any Seller receives notice from any Tax
Authority of any audit of any Tax Return or Taxes of the Company, such Seller
shall promptly provide written notice to the Purchaser of the date on

40



--------------------------------------------------------------------------------



 



which such audit is to begin, but in no event later than ten (10) days prior to
the date such audit is to begin or, if earlier, thirty (30) days following the
receipt by any Seller of any such notice.
          (b) After the Closing Date, the Purchaser and the Sellers shall have
the right to participate in any Tax audit or administrative or court proceeding
relating to any tax period that may have the effect of increasing the
Purchaser’s or any Seller’s Tax liability for any tax period and neither the
Purchaser nor Sellers shall settle or compromise any such proceeding without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed. In connection with any such
proceeding, the Sellers shall bear their own costs and expenses and the
Purchaser and the Company shall bear their own costs and expenses.
          (c) If any Tax Authority notifies the Purchaser or the Company that it
is asserting any claim, making any assessment or otherwise disputing or
affecting any Tax for which the Sellers are responsible hereunder, the Purchaser
shall, promptly upon receipt by the Purchaser or the Company of notice thereof,
inform the Sellers’ Representative thereof. If any Tax Authority notifies any
Seller that it is asserting any claim, making any assessment or otherwise
disputing or affecting any Tax for which the Purchaser or the Company is
responsible hereunder, Sellers shall, promptly following receipt of such notice,
inform the Purchaser thereof.
     8.05 Disputes. Any dispute as to any matter covered by this Article 8 shall
be resolved by the Independent Accounting Firm and the fees and expenses of such
accounting firm shall be borne equally by the Sellers, on the one hand, and the
Purchaser, on the other hand.
ARTICLE 9.
GENERAL PROVISIONS
     9.01 Sellers’ Representative. (a) The Sellers hereby irrevocably make,
constitute and appoint W. Brent Taylor (the “Sellers’ Representative”) and the
Sellers’ Representative accepts such appointment as their true and lawful
attorney-in-fact with full power of substitution to do any and all things and
execute any and all documents which may be necessary, convenient or appropriate
to facilitate the consummation of the transactions contemplated by this
Agreement, including but not limited to: (i) receipt of payments under this
Agreement and the disbursement thereof to the Sellers and others; (ii) receipt
and forwarding of notices and communications pursuant to this Agreement; and
(iii) administration of this Agreement, including the resolution of any dispute
or claim. The Sellers’ Representative shall promptly forward all notices and
communications received pursuant to this Agreement and shall provide to any
Seller such information relating to this Agreement as has been reasonably
requested by such Seller.
          (b) Purchaser shall be fully protected in dealing with the Sellers’
Representative under this Agreement and may rely upon the authority of the
Sellers’ Representative to act as the agent of the Sellers. Any payment by
Purchaser to the Sellers’ Representative under this Agreement shall be
considered a payment by Purchaser to the Sellers. The appointment of the
Sellers’ Representative is coupled with an interest and shall be irrevocable by
any Seller in any manner or for any reason. This power of attorney shall not be
affected by the disability or incapacity of the principal pursuant to any
applicable Law.

41



--------------------------------------------------------------------------------



 



     9.02 Expenses. Each of the Sellers and the Purchaser shall bear their own
expenses incurred in connection with the negotiation and execution of this
Agreement, and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby; provided, however, that the Sellers shall be responsible for payment of
all sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement.
     9.03 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly delivered, given, made and received): (a) if
delivered in person, when delivered; (b) if delivered by facsimile, upon written
confirmation of transmission; (c) if by overnight courier, one (1) Business Day
following the day on which such notice is sent; (d) if by U.S. mail, five
(5) days after being mailed, certified or registered mail, with postage prepaid
to the respective parties at the following addresses or facsimile numbers (or at
such other address or facsimile number for a party as shall be specified in a
notice given in accordance with this Section 9.03):
(a) If to the Purchaser to:

Southeastern Metals Manufacturing Company, Inc.
3556 Lake Shore Road
Buffalo, New York 14219
Attn: Kenneth W. Smith
Facsimile Number: (716) 826-1589
with a copy to:
Lippes Mathias Wexler Friedman LLP
665 Main Street
Suite 300
Buffalo, New York 14203
Attn: Paul J. Schulz, Esq.
Facsimile No: (716) 853-5199
b) If to the Sellers, a single notice to:
W. Brent Taylor
217 17th Street
Manhattan Beach, California 90266
____________________
____________________
Facsimile No.: ________
with a copy to:

42



--------------------------------------------------------------------------------



 



Law Offices of Harold S. Nelson
100 Pacifica
Suite 130
Irvine, California 92618
Attn: Harold S. Nelson, Esq.
Facsimile No.: (949) 442-7610
     9.04 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
     9.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
     9.06 Entire Agreement. This Agreement, together with all Exhibits to this
Agreement and the Schedules and any certificates delivered by the parties in
connection with the closing of the transactions contemplated hereby, constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and undertakings, both written and
oral, between the Sellers or their Affiliates and the Purchaser or its
Affiliates with respect to the subject matter hereof.
     9.07 Assignment. This Agreement may not be assigned by operation of law or
otherwise without the express written consent of the Sellers or the Purchaser;
provided, however, that upon prior written notice to the Sellers, the Purchaser
may (a) assign this Agreement and its rights and obligations hereunder (provided
that the Purchaser shall not be relieved of its obligations hereunder in
connection with any such assignment), in whole or in part, to one or more of its
Affiliates; or (b) assign any portion of its rights hereunder as collateral to
any financing source. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors (by merger,
consolidation, sale or otherwise) and permitted assigns.
     9.08 No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
     9.09 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed the Sellers, the Company and the Purchaser.

43



--------------------------------------------------------------------------------



 



     9.10 Governing Law. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of Delaware (without giving effect to any
choice or conflict of laws provisions thereof).
     9.11 Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each party hereto acknowledges that it and the
other parties hereto have been induced to enter into this Agreement, by, among
other things, the mutual waivers and certifications in this Section 9.11.
     9.12 Public Announcements. Prior to the Closing Date, none of the Sellers,
the Company or the Purchaser shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other party hereto, which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Purchaser or the Sellers, as applicable, disclosure is otherwise
required by Law or by the applicable rules of any stock exchange, provided that,
to the extent required by Law, the party intending to make such release shall
use its best efforts consistent with such Law to consult with the other party
with respect to the text thereof.
     9.13 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other parties hereto. For the convenience of
the parties, any number of counterparts hereof may be executed, each such
executed counterpart shall be deemed an original and all such counterparts
together shall constitute one and the same instrument. Facsimile transmission
(including the e-mail delivery of documents in Adobe PDF format) of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

44



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By:

  By: /s/ Timothy Heasley

Print Name:

 
Print Name: Timothy Heasley

Title:

 
Title: Secretary

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Loring W. Rutt

  By:

Print Name: Loring W. Rutt

 
Print Name:

Title: Trustee

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Earl L. Banks

  By:

Print Name: Earl L. Banks

 
Print Name:

Title: Trustee

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Duane M. Simmons

  By:

Print Name: Duane M. Simmons

 
Print Name:

Title:

 
Title:

 
   
By: /s/ Mary Ellen C. Simmons

   
Print Name: Mary Ellen C. Simmons

   
Title:

   
 
   
By: /s/ Daniel C. Davis III

   
Print Name: Daniel C. Davis III

   
Title:

   
 
   
By: /s/ David M. Hughes

   
Print Name: David M. Hughes

   
Title: Vice - President

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By:

  By:

Print Name:

 
Print Name:

Title:

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By: /s/ Larry D. Inhelder

   
Print Name: Larry D. Inhelder

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ William L. Korth

  By:

Print Name: William L. Korth

 
Print Name:

Title: Shareholder

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Lura M. Hansen

  By:

Print Name: Lura M. Hansen

 
Print Name:

Title:

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Carter Dunlap

  By:

Print Name: Carter Dunlap

 
Print Name:

Title: Trustee Kevin Barry Hayes Trust,

          FBO Timothy Barry Hayes

 
Title:

 
   
By: /s/ Carter Dunlap

   
Print Name: Carter Dunlap

   
Title: Trustee Kevin Barry Hayes Trust

          FBO Kelly Megan Hayes

   
 
   
By: /s/ Carter Dunlap

   
Print Name: Carter Dunlap

   
Title: Trustee Kevin Barry Hayes

          FBO Casey John Hayes

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ W. Brent Taylor

  By:

Print Name: W. Brent Taylor

 
Print Name:

Title: President

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Robin A. Edgar

  By:

Print Name: Robin A. Edgar

 
Print Name:

Title: Trustee

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Frank J. Fulford

  By:

Print Name: Frank J. Fulford

 
Print Name:

Title: Vice President

 
Title:

 
   
By: /s/ Carole A. Fulford

   
Print Name: Carole A. Fulford

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Janice C. Jones

  By:

Print Name: Janice C. Jones

 
Print Name:

Title:

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties hereto has executed, or has
caused to be executed by its duly authorized representative, this Agreement as
of the date first written above.

     
SELLERS:
  PURCHASER:
 
   
 
  SOUTHEASTERN METALS
 
  MANUFACTURING COMPANY, INC.
 
   
By: /s/ Ben Dinapoli

  By:

Print Name: Ben Dinapoli

 
Print Name:

Title: Production Mgr.

 
Title:

 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   
 
   
By:

   
Print Name:

   
Title:

   

45



--------------------------------------------------------------------------------



 



SCHEDULE 1
SHAREHOLDERS

                      Certificate     Number of   Name   Number     Shares  
Taylor Family Revocable Trust
    1       51,000  
W. Brent Taylor, Trustee
    30       2,000  
 
               
David Michael Hughes
    2       7,500  
David Michael Hughes
    3       10,000  
 
               
Robin A. Edgar & Ellen
K. Edgar, Trustees
    11       5,000  
 
               
Loring W. Rutt, Trustee
  12-A (duplicate)     2,500  
 
               
Frank J. & Carole A. Fulford
    14       6,000  
Frank J. Fulford
    31       500  
 
               
William L. Korth & Sandra
K. Korth, Trustee
    15       7,000  
“
    19       23,333  
“
    32       1,500  
 
               
Barbara F. Banks & Earl L.
Banks, Trustee
    20       23,334  
 
               
Lura M. Hansen
    21       23,333  
 
               
Larry D. Inhelder
    23       13,000  
 
               
Daniel C. Davis III
    24       2,500  
 
               
Janice C. Jones
    25       3,000  
 
               
Carter Dunlap, Trustee
FBO Timothy Hayes
    26       1,000  
Carter Dunlap, Trustee
FBO Casey Hayes
    27       1,000  
Carter Dunlap, Trustee
FBO Keely Hayes
    28       1,000  
 
               
Duane M. Simmons and Mary Ellen C. Simons
    29       5,000  
 
               
Ben Dinapoli
    33       2,500  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(c)
CONFLICTS
     All shareholders are governed by the Pacific Award Metals, Inc. Buy and
Sell Agreement dated June 18, 2001, restricting the transfer, encumbrance,
alienation or assignment of the shareholder’s stock in the company without the
providing of certain notices to the Company and to the other shareholders. Said
agreement also provides options and rights of first refusal to the Company and
the shareholders in the event a shareholder desires to transfer shares in the
Company. By signing this agreement, the Company and all shareholders waive the
rights and duties and obligations of the shareholders and the Company under said
Buy and Sell Agreement. The Buy and Sell Agreement will be terminated on or
before closing.
     The Wells Fargo Bank Credit and Security Agreement dated as of December 22,
2008, entered into by the Company, which will be paid off at closing.
     The K.I.T. International Note and Security Agreement dated March 24, 2011,
entered into by the Company, which will be paid off at closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(e)
LITIGATION
See Schedule 3.02(j).

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(a)
JURISDICTION OF ORGANIZATION
AND
JURISDICTIONS IN WHICH THE COMPANY IS QUALIFIED TO DO BUSINESS

1.   The Company was organized in the State of California.

2.   Company is qualified or registered to do business in the States of Arizona,
California and Washington.

    Company has operated in Colorado and has filed tax returns in Colorado.
Company is in the process of registering with the Colorado Secretary of State as
a foreign corporation doing business in Colorado.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(c)
OFFICERS AND DIRECTORS OF PACIFIC AWARD METALS, INC.
OFFICERS:

     
President
  W. Brent Taylor
Vice-President of Sales
  Frank J. Fulford
Vice President
  David M. Hughes
Secretary
  Donald Laughlin
Chief Financial Officer
  Donald Laughlin

DIRECTORS:
W. Brent Taylor
David M. Hughes
Duane M. Simmons
William L. Korth
Larry D. Inhelder

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(d)
CONFLICTS
     All shareholders are governed by the Pacific Award Metals, Inc. Buy and
Sell Agreement dated June 18, 2001, restricting the transfer, encumbrance,
alienation or assignment of the shareholder’s stock in the company without the
providing of certain notices to the Company and to the other shareholders. Said
agreement also provides options and rights of first refusal to the Company and
the shareholders in the event a shareholder desires to transfer shares in the
Company. By signing this agreement, the Company and all shareholders waive the
rights and duties and obligations of the shareholders and the Company under said
Buy and Sell Agreement. The Buy and Sell Agreement will be terminated on or
before closing.
     The Wells Fargo Bank Credit and Security Agreement dated as of December 22,
2008, entered into by the Company, which will be paid off at closing.
     The K.I.T. International Note and Security Agreement dated March 24, 2011,
entered into by the Company, which will be paid off at closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(e)
GOVERNMENT CONSENTS AND APPROVALS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(g)
LIABILITIES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(h)
PERMITS

          BUSINESS LICENSES   License Number   Expiration Date
CITY OF BALDWIN PARK CA
   991574   06/30/11
CITY OF UNION CITY CA
   BL-023926   06/30/11
CITY OF VANCOUVER WA
   14482   03/31/12
CITY OF KENT WA
   BLC-2040033   01/31/12
CITY OF PHOENIX AZ
   1011289   12/31/11

      SALES, USE, EXCISE TAX:   Account Number
CA SALES TAX
   SRAP 97-882997
CO SALES TAX
   04134717-0000
CO CITY AND COUNTY OF DENVER SALES TAX
   282157-010063
NV SALES TAX
   1000631583
WA EXCISE TAX
   602130459
AZ TRANSACTION PRIVILEGE, USE & SEVERANCE TAX
   07636478-V
AZ CITY OF PHOENIX PRIVILEGE (SALES) TAX
   282157-010063

      Baldwin Park Permits
EPA ID #
CAL000302257         CALIFORNIA REGIONAL WATER QUALITY CONTROL BOARD
WDID — 4B195S009949
GENERAL PERMIT — CAS000001
WATER QUALITY — 97-03-DWQ         UNIFIED PROGRAM FACILITY PERMIT (LA COUNTY
FIRE DEPT)
LA CO CUPA — AR0031352         COMPRESSOR PERMITS
BUILDING 1
ST SERIAL # — A007081-08
NB #SER — 95644
ST SERIAL # — A008011-08
NB #SER — 189086         BUILDING 2
ST SERIAL # — A007083-91
NB #SER — 229086
ST SERIAL # — A007082-91       NB #SER — 222743

 



--------------------------------------------------------------------------------



 



      DEPARTMENT OF INDUSTRIAL RELATIONS
PERMIT TO OPERATE LIQUIFIED PETROLEUM GAS
ST # — L008309-98
SERIAL # — 10462         Union City Permits to Operate:
Business License
City of Union City
License # BL-023926
Account # 015593         Liquefied Petroleum Gas Tank
SER # 132580
State # L002160-75
        Air Pressure Tank
SER # 30444
State # A002289-86
SER # 3147770
State # A002192-75         Union City Fire Department (CUPA division)
no permit numbers
        Bay Area Air Quality Management District
Plant # 12505         Department of Resources Recycling & Recovery
# 1608981-01         EPA
# CAL000229799

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(i)
ABSENCE OF CERTAIN CHANGES
Secured Note and related agreements relating to the loan made by K.I.T.
International, Inc. on March 24, 2011, which will be paid off on or before
Closing.
The Company continues to be in default under certain covenants made by the
Company in that certain Credit and Security Agreement dated as of December 22,
2008 with Wells Fargo Bank, NA, which will be paid off at Closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(j)
LITIGATION
     Company is a party to the following litigation. Pacific Award Metals, Inc.
is being sued in a negligence, personal injury case in the State of Oregon by
Dustin Fullgraf. This is case No. CN22652, captioned “Dustin Fullgraf v.
Firebolt Trucking, LLC, a foreign corporation; May Trucking, Inc., an Oregon
Corporation; and Pacific Award Metals, Inc., a foreign corporation.” The
accident arose from injuries sustained by Plaintiff when a semi truck he was
riding in collided with another semi truck parked on the shoulder of Interstate
84 in Eastern Oregon. The plaintiff alleges a driver for Pacific Award Metals,
Inc. contributed to this accident by abruptly pulling in front of oncoming
traffic. This claim is being defended by counsel provided by insurance of
Pacific Award Metals, Inc.
     Company is also pursuing a claim against Kibel Green Inc. for a refund of
the remainder of an unearned deposit for loan consultation. No litigation has
been commenced at this time.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(m)
INTELLECTUAL PROPERTY

(ii)   Trademarks — U.S.

              Title   Trademark Number   Issue Date
Stealth
    2,282,019     9/28/1999
Snapie Ties
    1,383,007     2/18/1986
Award Stonecoat
    2,283,817     10/5/1999
RAP-I-FORM
    1,210,253     9/28/1982
Power Bead
    3,393,273     3/4/2008
Sun Line
    3,058,800     2/14/2006
Nifty-fifty
    2,568,162     5/7/2002
Mini Bead
    3,077,946     4/4/2006
Minibull
    3,175,110     11/21/2006
Ready-Vent
    2,336,522     3/28/2000

    Trademarks — Canada & Mexico

                  Title   Trademark Number   Issue Date   Country
Power Bead
  TMA737,886   4/9/2009   Canada
Sun Line
  TMA707,983   2/21/2008   Canada
Taper’s Bead
  TMA701,150   11/20/2007   Canada
Tapers Choice
  TMA701,149   11/20/2007   Canada
Minibull
  TMA693,198   8/1/2007   Canada
Minibead
  TMA668,221   7/19/2006   Canada
Sun Line
    900097     9/22/2005   Mexico
Minibull
    896556     8/24/2005   Mexico
Minibead
    896555     8/24/2005   Mexico

    Patents — U.S.

                  Patent     Title   Number   Issue Date
Multi-Part Foundation Ventilator
    6,165,066     12/26/2000
Ridge Vent for Tile Roofs
  US6,662,509B2   12/16/2003
Continuation Patent for Ridge Vent
  US7,024,829B2   4/11/2006
Foundation Ventilator Plug
  USD438,300S   2/27/2001

    Company domain name: www.awardmetals.com       Trade Names: Award Metals,
which is registered in Los Angeles County, California       Business and
Commercial System Purchase/License Agreement by and between Business Automation,
Inc. and Award Metals, Inc. dated December 8, 1994

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(o)
LEASED REAL PROPERTY

      Pacific Award Metals Locations   Ownership Entity
1450 Virginia Ave. Baldwin Park, CA 91706
  ARI-PAC Investments
 
   
1315 Vineland Avenue Baldwin Park, CA 91706
  ARI-PAC Investments
 
   
50 South 43rd Ave. Phoenix, AZ 85009
  43rd Avenue/Jefferson Partnership
 
   
1000 Whipple Road Union City, CA 94587
  ARI-CAL, LLC
 
   
2400 N.E. 65th Ave. Vancouver, WA 98661
  Christensen Group, Inc.
 
   
18770 80th Place South Kent, WA 98032
  Hill Investment Company, LLP
 
   
12001 East 37th Ave. Denver, CO 80239
  LPJC Development Center Limited LLLP

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(p)
TOP FIFTEEN CUSTOMERS AND SUPPLIERS
There has been no direct adverse change to customers or suppliers. There has
been an indirect adverse change with all of these entities as a result of the
elongated and profound nature of the economic downturn that continues to stifle
the construction segment of the economy.
None of our top customers have gone out of business, though they shift around
some regarding who is actually in or near the top 15. These customers all
continue to purchase materials from us but at reduced quantities consistent with
the depressed economy.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(r)
ENVIRONMENTAL MATTERS
Matters related to an underground storage tank that was removed from the
facility located at 1450 North Virginia Avenue, Baldwin Park, California.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(s)(i)
EMPLOYEE PLANS

1.   Award Metals 401(k) Plan   2.   Award Metals Union Employees 401(k) Plan  
3.   Pacific Award Metals, Inc. Employee Handbook   4.   Pacific Award Metals,
Inc. Health and Welfare Benefits Plan   5.   Agreement between Pacific Award
Metals, Inc. and Sheet Metal Workers’ International Association Local Union No
170   6.   See attached   7.   Sheet Metal Workers National Pension Fund Plan

 



--------------------------------------------------------------------------------



 



(AWARD METALS LOGO) [l42869l4286902.gif]
AWARD METALS
AUGUST 1, 2010 EMPLOYEE BENEFIT SUMMARY
INTRODUCTION
Award Metals. is proud to offer a generous employee benefit program that gives
you flexibility and choice. This summary briefly highlights the benefits offered
to all eligible employees and their dependents.
If you would like more information about any of the benefits described here,
please contact Human Resources:
Lorraine Rivas
626-814-4410 or
lorrainev@awardmetals.com
WHO CAN BE COVERED?
All full-time regular employees working at least 30 hours per week may
participate in benefits programs offered by Award Metals.
Your Eligible dependents include

  •   Spouse     •   Domestic Partner     •   Unmarried children under age 19  
  •   Unmarried children up to age 25 if they are full-time students

Note: Dependent children covered under the medical and/or dental plans as of
June 1, 2010 will continue to be eligible for coverage under both plans up to
age 26, regardless of their student status.
CHANGES TO ENROLLMENT
The benefit elections you make will be in effect through July 31, 2011. There
will be an annual open enrollment period in July, during which you can make new
benefit elections for the following August 1st effective date.
Once you make your benefit elections, you cannot change them during the year
unless you have a change in family status.
IRS regulations define a change in family status as:

•   Marriage, divorce or legal separation   •   Birth or adoption of a child   •
  A child becoming ineligible for dependent coverage   •   Death of a spouse or
child   •   A change from full time to part time (or the opposite)   •   An
unpaid leave of absence   •   A change in your spouse’s employment   •   A move
out of the HMO service area   •   A Qualified Medical Child Support Order

NOTE: If you have a family status change, you have 31 days to update your
coverage per insurer guidelines.
Please contact Human Resources immediately upon a change in status to complete
the appropriate forms. If you do not update your coverage within 31 days from
the family status change, you must wait until the next open enrollment period to
update your coverage.
CA Salaried — Open Enrollment 2010     Page 1 of 5

 



--------------------------------------------------------------------------------



 



(BLUE CROSS OF CALIFORNIA LOGO) [l42869l4286903.gif]    

Award Metals offers a choice of medical plans so you can select the coverage
that is right for you.
ANTHEM BLUE CROSS HMO PLAN
Anthem Blue Cross offers a Health Maintenance Organization (HMO). Under this
plan, you must choose a Primary Care Physician (PCP) and medical group. All of
your care must be directed through your PCP and/or your medical group. You will
receive benefits only if you use the doctors, clinics and hospitals that belong
to the medical group in which you are enrolled.
ANTHEM BLUE CROSS PPO PLANS
With an Anthem Blue Cross Preferred Provider Organization (PPO) plan, you have
the freedom to go in and out of network for care. You may use a PPO provider
whose negotiated rates provide richer levels of benefits, with claim forms filed
by the provider. You may also obtain services outside the PPO network; however,
you will incur higher out of pocket expenses and you are responsible for filing
claims.
Enrollment in the Anthem Blue Cross Health Savings Account (HSA) allows you to
use a Savings Account for qualified medical expenses. Unused HSA dollars can be
saved from year to year to reduce the amount you may have to pay for health care
in the future.

                                          MEDICAL BENEFITS SUMMARY            
Anthem Blue Cross   Anthem Blue Cross             PPO PLAN   HEALTH SAVINGS
ACCOUNT     Anthem Blue Cross           OUT OF           OUT OF FEATURE   HMO
PLAN   IN NETWORK   NETWORK   IN NETWORK   NETWORK
Lifetime Maximum
  Unlimited   $5,000,000   $5,000,000
Deductible
                          Applies to medical care
(Calendar Year)
                          AND prescription drugs
Individual
  $0   $250   $750   $1,500
Family
  $0   $750   $2,250   $3,000 aggregate
Coinsurance (Plan Pays)
  100% for most services   80%   60%   90%   70%
Physician Office Visit
  $20 Copay   $20 Copay   60%   90%   70%
Out of Pocket Maximum
                                       
(Calendar Year)
                                       
Individual
  $1,500   $3,000   $6,000   $3,000   $6,000
Family
  $3,000   N/A   N/A   $6,000   $12,000
Hospitalization
                                       
Inpatient
  $250 copay per   $250 Deductible,   $750 Deductible,                
 
  admission   then 80%   then 60%   90%   70%
Outpatient
  80%   80%   60%   90%   70%
Emergency Services
  $100 Copay   $100 Deductible, then 80%   90%
Wellness Exams
                          Deductible waived for these services
Adult
  $20 Copay   $25 Copay                        
 
  for most services   for most services   60%   100%   70%
Children
  $20 Copay   $25 Copay   60%   100%   70%
Prescription Drugs
  Mandatory Generic*   Mandatory Generic*   Mandatory Generic *
Generic Formulary
  $10   $10   90%   10%
Brand Name Formulary
  $25   $25   90%   25%
Non-Formulary
  $40   $40   90%   10%
Mail Order
                                       
(up to 90 day supply)
  $20/$50/$80   $20/$50/$80   Not available   $20/$50/$80
Mental Health
                                       
(non-severe)
                                       
Inpatient
  $250 copay per   $250 Deductible,   $750 Deductible,   $250 copay per   $250
Deductible,
 
  admission   then 80%   then 60%   admission   then 80%
Outpatient
  $20 Copay   $20 Copay     60 %   $20 Copay   $20 Copay

Most out of network services are based on the customary & reasonable charge.
 

*   Mandatory Generic Substitution: Failure to get generic when available will
result in the member paying the difference in cost between the generic drug and
the brand name drug plus the brand name drug copay. The mail order drug program
has been enhanced to allow the member to receive a 3 month supply of generic
medication for just one generic drug copay.

CA Salaried — Open Enrollment 2010     Page 2 of 5





--------------------------------------------------------------------------------



 



DENTAL (ASSURANT EMPLOYEE BENEFITS LOGO) [l42869l4286904.gif]    

PPO DENTAL
The PPO Dental plan benefits cover a wide range of dental services. You have the
freedom to go in and out of network for care.
You may visit a PPO dentist and benefit from the reduced contracted fee
resulting in less out of pocket expense.
You may also visit an out of network dentist, where services will be based on a
reasonable and customary amount and you will be responsible for any amount owed
after insurance has paid.

                  FEATURE   IN NETWORK     OUT OF NETWORK  
Calendar Year Maximum
  $ 1,500     $ 1,500  
Deductible (Ind. / Family)
  $ 50 / $150     $ 50/$150  
 
  Plan Pays:  
Preventive
    100 %        
Deductible Waived for Preventive Services?
  Yes  
Basic Services
    90 %     80 %
Major Services
    60 %     50 %
Orthodontia (child only)
    50 %     50 %
Orthodontia Lifetime Max
    $ 1,500    

(VSP LOGO) [l42869l4286905.gif]    

The Vision Service Plan (VSP) provides professional vision care and high quality
lenses and frames through a broad network of optical specialists.

                  FEATURE   IN NETWORK     OUT OF NETWORK  
Deductible
               
Examination
  $ 20
Prescription Glasses
  $ 20
Contact Lenses
    No Copay  
Lenses
               
Single Vision
    100 %   $45 Benefit
Bifocal
    100 %   $65 Benefit
Trifocal
    100 %   $85 Benefit
Frame
  $120 Benefit   $47 Benefit
Contact Lenses
  $120 Benefit   $105 Benefit
 
  (in lieu of glasses)
Frequency
               
Exam
  12 months
Lenses
  12 months
Frames
  24 months

(PRUDENTIAL LOGO) [l42869l4286906.gif]
BASIC LIFE AND AD&D
Award Metals provides full-time salaried employees with Basic Term Life and
Accidental Death & Dismemberment (AD&D) insurance through Prudential Financial.
The Basic Term Life benefit is 2x base salary, up to $500,000.
The AD&D benefit matches the Basic Term Life benefit. The AD&D benefit includes
benefits for loss of life or limbs due to an accident.
DEPENDENT LIFE
Award Metals also provides full-time salaried employees with Basic Term Life
insurance for their dependents through Prudential Financial. The Basic Term Life
benefit is $5,000 for a spouse and $1,000 for each dependent child.
VOLUNTARY LIFE AND AD&D
You may elect to purchase additional Term Life insurance at group rates provided
by Prudential Financial. You pay for this coverage with after-tax dollars
through payroll deduction. Benefits are available to employees in increments of
$10,000 up to $500,000. Coverage for your spouse and child(ren) is also
available. For more information, contact your Human Resources Dept.
CA Salaried — Open Enrollment 2010     Page 3 of 5

 



--------------------------------------------------------------------------------



 



LONG TERM DISABILITY
Award Metals also provides full-time salaried employees with Long-Term
Disability coverage which may replace up to 60% of your income, in the event
that you are disabled due to injury or illness, through Prudential Financial.
Benefits begin the day after the waiting period is completed.

          FEATURE        
Benefit
  60% of pre-disability earnings
Benefit Maximum
  $6,000/month
Waiting Period
  90 Days
Maximum Benefit Duration
  Social Security Normal Retirement Age

SHORT TERM DISABILITY
Award Metals also provides Short-Term Disability coverage which may replace up
to 60% of your income for up to twelve weeks, in the event that you are disabled
due to injury or illness, through Prudential Financial. Benefits begin the day
after the waiting period is completed.
This weekly benefit is intended to provide income to you for brief periods of
disability, such as pregnancy or post-surgery, or until you become eligible to
receive Long-Term Disability benefits.

          FEATURE        
Benefit
  60% of pre-disability earnings
Benefit Maximum
  $1,000/week
Waiting Period
  7 Days
Maximum Benefit Duration
  12 Weeks

CA Salaried — Open Enrollment 2010     Page 4 of 5

 



--------------------------------------------------------------------------------



 



INSURANCE BENEFITS CONTACTS

     
Medical HMO
  Anthem Blue Cross
800-227-3560
  www.anthem.com/ca
 
   
Medical PPO
  Anthem Blue Cross
800-888-8288
  www.anthem.com/ca
 
   
Prescription Drugs
  Anthem Blue Cross
800-700-2541
   
 
   
Dental
  Assurant
800-442-7742
  www.assurant.com
 
   
Vision
  VSP
800-877-7195
  www.vsp.com
 
   
Basic Life, AD&D, and Dependent Life
  Prudential Financial
800-524-0542
  www.prudential.com
 
   
Disability
  Prudential Financial
800-842-1718
  www.prudential.com
 
   
Flexible Spending Accounts
  Conexis
877-266-3947
  www.conexis.org

Provider Directories are available online for Medical, Dental and Vision
providers.
Remember: Medical, Dental and Vision contributions are deducted before taxes
through payroll! Any contributions for Domestic Partner coverage are after-tax
deductions per IRS regulations.
This summary provides an overview of some of your benefit plan choices. It is
for informational purposes only. It is not intended to be an agreement for
continued employment. Neither is it a legal plan document. If there is a
disagreement between this summary and the plan documents, the documents will
govern. In addition, the plans described in this summary are subject to change
without notice. Continuation of any benefit plan or coverage is at the company’s
discretion and in accordance with federal and state laws. If you need additional
information or have any questions about the benefit program, please contact
Human Resources.
HOW MUCH WILL YOU PAY FOR BENEFITS?
Vision, Basic Life and AD&D, Long-Term Disability and Short-Term Disability
insurance coverages are provided for you by Award Metals at no cost to you.
You and the company share in the cost of the Medical and Dental benefits you
elect.
Your contributions for Medical and Dental benefits are deducted before taxes are
withheld, which saves you tax dollars.
EMPLOYEE CONTRIBUTIONS PER MONTH

         
Medical — Anthem Blue Cross HMO Plan
       
Employee
  $ 118.00  
Employee + Spouse/DP
  $ 271.00  
Employee + Child(ren)
  $ 222.00  
Employee + Family
  $ 399.00  
Medical — Anthem Blue Cross PPO Plan
       
Employee
  $ 127.00  
Employee + Spouse/DP
  $ 292.00  
Employee + Child(ren)
  $ 239.00  
Employee + Family
  $ 430.00  
Medical— Anthem Blue Cross Health Savings Account
       
Employee
  $ 110.25  
Employee + Spouse/DP
  $ 228.90  
Employee + Child(ren)
  $ 203.70  
Employee + Family
  $ 245.70  
Dental — Assurant
       
Employee
  $ 9.00  
Employee + Spouse/DP
  $ 19.00  
Employee + Child(ren)
  $ 21.00  
Employee + Family
  $ 32.00  

(CONEXIS LOGO) [l42869l4286907.gif]
FLEXIBLE SPENDING ACCOUNTS (FSA’s)
The flexible benefit plan allows you to put away money on a PRE-TAX basis (in
other words, before taxes are withheld) for qualified Health Care and Dependent
Care.
FSA enrollment is on a calendar year basis. There will be an open enrollment
period in December, during which you can make benefit elections for the
following January 1 effective date.
CA Salaried — Open Enrollment 2010     Page 5 of 5

 



--------------------------------------------------------------------------------



 



(AWARD METALS LOGO) [l42869l4286902.gif]
AWARD METALS
AUGUST 1, 2010 EMPLOYEE BENEFIT SUMMARY
INTRODUCTION
Award Metals is proud to offer a generous employee benefit program. This summary
briefly highlights the benefits offered to all eligible employees and their
dependents.
If you would like more information about any of the benefits described here,
please contact Human Resources:
Lorraine Rivas
626-814-4410 or
lorrainev@awardmetals.com
WHO CAN BE COVERED?
All full-time regular employees working at least 30 hours per week may
participate in benefits programs offered by Award Metals.
Your Eligible dependents include

  •   Spouse     •   Domestic Partner     •   Unmarried children under age 19  
  •   Unmarried children up to age 25 if they are full-time students

Note: Dependent children covered under the medical and/or dental plans as of
June 1, 2010 will continue to be eligible for coverage under both plans up to
age 26, regardless of their student status.
CHANGES TO ENROLLMENT
The benefit elections you make will be in effect through July 31, 2011. There
will be an annual open enrollment period in July, during which you can make new
benefit elections for the following August 1st effective date.
Once you make your benefit elections, you cannot change them during the year
unless you have a change in family status.
IRS regulations define a change in family status as:

•   Marriage, divorce or legal separation   •   Birth or adoption of a child   •
  A child becoming ineligible for dependent coverage   •   Death of a spouse or
child   •   A change from full time to part time (or the opposite)   •   An
unpaid leave of absence   •   A change in your spouse’s employment   •   A move
out of the HMO service area   •   A Qualified Medical Child Support Order

NOTE: If you have a family status change, you have 31 days to update your
coverage per insurer guidelines.
Please contact Human Resources immediately upon a change in status to complete
the appropriate forms. If you do not update your coverage within 31 days from
the family status change, you must wait until the next open enrollment period to
update your coverage.
Non-CA — Open Enrollment 2010    Page 1 of 4

 



--------------------------------------------------------------------------------



 



(BLUE CROSS LOGO) [l42869l4286903.gif]
ANTHEM BLUE CROSS PPO PLAN
With an Anthem Blue Cross Preferred Provider Organization (PPO) plan, you have
the freedom to go in and out of network for care. You may use a PPO provider
whose negotiated rates provide richer levels of benefits, with claim forms filed
by the provider. You may also obtain services outside the PPO network; however,
you will incur higher out of pocket expenses and you are responsible for filing
claims.

                  MEDICAL BENEFITS SUMMARY       Anthem Blue Cross   FEATURE  
PPO PLAN       IN NETWORK     OUT OF NETWORK  
Lifetime Maximum
  $5,000,000  
Deductible (Calendar Year)
               
Individual
  $ 250     $ 750  
Family
  $ 750     $ 2,250  
Coinsurance (Plan Pays)
    80 %     60 %
Physician Office Visit
  $20 Copay     60 %
Out of Pocket Maximum (Calendar Year)
               
Individual
  $ 3,000     $ 6,000  
Family
    N/A       N/A  
Hospitalization
               
Inpatient
  $250 Deductible, then 80%   $750 Deductible, then 60%
Outpatient
    80 %     60 %
Emergency Services
  $100 Deductible, then 80%  
Wellness Exams
               
Adult
  $25 Copay for most services     60 %
Children
  $25 Copay     60 %
Prescription Drugs
  Mandatory Generic*  
Generic Formulary
  $10  
Brand Name Formulary
    $25  
Non-Formulary
    $40  
Mail Order (up to 90 day supply)
    $20/$50/$80  
Mental Health (non-severe)
               
Inpatient
  $250 Deductible, then 80%   $750 Deductible, then 60%
Outpatient
  $20 Copay     60 %

Most out of network services are based on the customary & reasonable charge.
 

*   Mandatory Generic Substitution: Failure to get generic when available will
result in the member paying the difference in cost between the generic drug and
the brand name drug plus the brand name drug copay. The mail order drug program
has been enhanced to allow the member to receive a 3 month supply of generic
medication for just one generic drug copay.

Non-CA — Open Enrollment 2010     Page 2 of 4

 



--------------------------------------------------------------------------------



 



DENTAL (DENTAL ASSURANT LOGO) [l42869l4286904.gif]
PPO DENTAL
The PPO Dental plan benefits cover a wide range of dental services. You have the
freedom to go in and out of network for care.
You may visit a PPO dentist and benefit from the reduced contracted fee
resulting in less out of pocket expense.
You may also visit an out of network dentist, where services will be based on a
reasonable and customary amount and you will be responsible for any amount owed
after insurance has paid.

                  FEATURE   IN NETWORK     OUT OF NETWORK  
Calendar Year Maximum
  $ 1,500     $ 1,500  
Deductible (Ind. / Family)
  $ 50 / $150     $ 50 / $150  
 
  Plan Pays:  
Preventive
    100%  
Deductible Waived for Preventive Services?
  Yes  
Basic Services
    90 %     80 %
Major Services
    60 %     50 %
Orthodontia (child only)
    50 %     50 %
Orthodontia Lifetime Max
  $1,500  

(VISION LOGO) [l42869l4286905.gif]
The Vision Service Plan (VSP) provides professional vision care and high quality
lenses and frames through a broad network of optical specialists.

                  FEATURE   IN NETWORK     OUT OF NETWORK  
Deductible
               
Examination
  $20  
Prescription Glasses
  $20  
Contact Lenses
  No Copay  
Lenses
               
Single Vision
    100 %   $45 Benefit
Bifocal
    100 %   $65 Benefit
Trifocal
    100 %   $85 Benefit
Frame
  $120 Benefit   $47 Benefit
Contact Lenses
  $120 Benefit   $105 Benefit
 
  (in lieu of glasses)
Frequency
               
Exam
  12 months  
Lenses
  12 months  
Frames
  24 months  

(PRUDENTIAL LOGO) [l42869l4286906.gif]
BASIC LIFE AND AD&D
Award Metals provides full-time hourly employees with Basic Term Life and
Accidental Death & Dismemberment (AD&D) insurance through Prudential Financial.
The Basic Term Life benefit is $10,000.
The AD&D benefit matches the Basic Term Life benefit. The AD&D benefit includes
benefits for loss of life or limbs due to an accident.
DEPENDENT LIFE
Award Metals also provides full-time salaried employees with Basic Term Life
insurance for their dependents through Prudential Financial. The Basic Term Life
benefit is $5,000 for a spouse and $1,000 for each dependent child.
VOLUNTARY LIFE AND AD&D
You may elect to purchase additional Term Life insurance at group rates provided
by Prudential Financial. You pay for this coverage with after-tax dollars
through payroll deduction. Benefits are available to employees in increments of
$10,000 up to $500,000. Coverage for your spouse and child(ren) is also
available. For more information, contact your Human Resources Dept.
SHORT TERM DISABILITY
Award Metals also provides Short-Term Disability coverage which may replace up
to 60% of your income for up to twelve weeks, in the event that you are disabled
due to injury or illness, through Prudential Financial. Benefits begin the day
after the waiting period is completed.
This weekly benefit is intended to provide income to you for brief periods of
disability, such as pregnancy or post-surgery.

          FEATURE        
Benefit
  60% of pre-disability earnings
Benefit Maximum
  $1,000/week
Waiting Period
  7 Days
Maximum Benefit Duration
  12 Weeks

Non-CA — Open Enrollment 2010     Page 3 of 4

 



--------------------------------------------------------------------------------



 



INSURANCE BENEFITS CONTACTS

     
Medical PPO
  Anthem Blue Cross
800-888-8288
  www.anthem.com/ca
 
   
Prescription Drugs
  Anthem Blue Cross
800-700-2541
   
 
   
Dental
  Assurant
800-442-7742
  www.assurant.com
 
   
Vision
  VSP
800-877-7195
  www.vsp.com
 
   
Basic Life, AD&D, and Dependent Life
  Prudential Financial
800-524-0542
  www.prudential.com
 
   
Disability
  Prudential Financial
800-842-1718
  www.prudential.com
 
   
Flexible Spending Accounts
  Conexis
877-266-3947
  www.conexis.org

Provider Directories are available online for Medical, Dental and Vision
providers.
Remember: Medical, Dental and Vision contributions are deducted before taxes
through payroll! Any contributions for Domestic Partner coverage are after-tax
deductions per IRS regulations.
This summary provides an overview of some of your benefit plan choices. It is
for informational purposes only. It is not intended to be an agreement for
continued employment. Neither is it a legal plan document. If there is a
disagreement between this summary and the plan documents, the documents will
govern. In addition, the plans described in this summary are subject to change
without notice. Continuation of any benefit plan or coverage is at the company’s
discretion and in accordance with federal and state laws. If you need additional
information or have any questions about the benefit program, please contact
Human Resources.
HOW MUCH WILL YOU PAY FOR BENEFITS?
Vision, Basic Life and AD&D, and Short-Term Disability insurance coverages are
provided for you by Award Metals at no cost to you.
You and the company share in the cost of the Medical and Dental benefits you
elect.
Your contributions for Medical and Dental benefits are deducted before taxes are
withheld, which saves you tax dollars.
EMPLOYEE CONTRIBUTIONS
PER MONTH

         
Medical Blue Cross PPO Plan
       
Employee
  $ 92.00  
Employee + Spouse/DP
  $ 212.00  
Employee + Child(ren)
  $ 174.00  
Employee + Family
  $ 312.00  
Dental — Assurant
       
Employee
  $ 9.00  
Employee + Spouse/DP
  $ 19.00  
Employee + Child(ren)
  $ 21.00  
Employee + Family
  $ 32.00  

(CONEXIS LOGO) [l42869l4286907.gif]
FLEXIBLE SPENDING ACCOUNTS (FSA’s)
The flexible benefit plan allows you to put away money on a PRE-TAX basis (in
other words, before taxes are withheld) for qualified Health Care and Dependent
Care.
FSA enrollment is on a calendar year basis. There will be an open enrollment
period in December, during which you can make benefit elections for the
following January 1 effective date.
Non-CA — Open Enrollment 2010     Page 4 of 4

 



--------------------------------------------------------------------------------



 



(AWARD METALS LOGO) [l42869l4286902.gif]
AWARD METALS
AUGUST 1, 2010 EMPLOYEE BENEFIT SUMMARY
INTRODUCTION
Award Metals is proud to offer a generous employee benefit program. This summary
briefly highlights the benefits offered to all eligible employees and their
dependents.
If you would like more information about any of the benefits described here,
please contact Human Resources:
Lorraine Rivas
626-814-4410 or
lorrainev@awardmetals.com
WHO CAN BE COVERED?
All full-time regular employees working at least 30 hours per week may
participate in benefits programs offered by Award Metals.
Your Eligible dependents include

  •   Spouse     •   Domestic Partner     •   Unmarried children under age 19  
  •   Unmarried children up to age 25 if they are full-time students

Note: Dependent children covered under the medical and/or dental plans as of
June 1, 2010 will continue to be eligible for coverage under both plans up to
age 26, regardless of their student status.
CHANGES TO ENROLLMENT
The benefit elections you make will be in effect through July 31, 2011. There
will be an annual open enrollment period in July, during which you can make new
benefit elections for the following August 1st effective date.
Once you make your benefit elections, you cannot change them during the year
unless you have a change in family status.
IRS regulations define a change in family status as:

•   Marriage, divorce or legal separation   •   Birth or adoption of a child   •
  A child becoming ineligible for dependent coverage   •   Death of a spouse or
child   •   A change from full time to part time (or the opposite)   •   An
unpaid leave of absence   •   A change in your spouse’s employment   •   A move
out of the HMO service area   •   A Qualified Medical Child Support Order

NOTE: If you have a family status change, you have 31 days to update your
coverage per insurer guidelines.
Please contact Human Resources immediately upon a change in status to complete
the appropriate forms. If you do not update your coverage within 31 days from
the family status change, you must wait until the next open enrollment period to
update your coverage.
Non-CA Salaried — Open Enrollment 2010     Page 1 of 5

 



--------------------------------------------------------------------------------



 



(BLUE CROSS LOGO) [l42869l4286903.gif]
ANTHEM BLUE CROSS PPO PLAN
With an Anthem Blue Cross Preferred Provider Organization (PPO) plan, you have
the freedom to go in and out of network for care. You may use a PPO provider
whose negotiated rates provide richer levels of benefits, with claim forms filed
by the provider. You may also obtain services outside the PPO network; however,
you will incur higher out of pocket expenses and you are responsible for filing
claims.

                  MEDICAL BENEFITS SUMMARY       Anthem Blue Cross   FEATURE  
PPO PLAN       IN NETWORK     OUT OF NETWORK  
Lifetime Maximum
  $5,000,000  
Deductible (Calendar Year)
               
Individual
  $ 250     $ 750  
Family
  $ 750     $ 2,250  
Coinsurance (Plan Pays)
    80 %     60 %
Physician Office Visit
  $20 Copay     60 %
Out of Pocket Maximum (Calendar Year)
               
Individual
  $ 3,000     $ 6,000  
Family
    N/A       N/A  
Hospitalization
               
Inpatient
  $250 Deductible, then 80%   $750 Deductible, then 60%
Outpatient
    80 %     60 %
Emergency Services
  $100 Deductible, then 80%  
Wellness Exams
               
Adult
  $25 Copay for most services     60 %
Children
  $25 Copay     60 %
Prescription Drugs
  Mandatory Generic*  
Generic Formulary
  $10  
Brand Name Formulary
  $25  
Non-Formulary
  $40  
Mail Order (up to 90 day supply)
  $20/$50/$80  
Mental Health (non-severe)
               
Inpatient
  $250 Deductible, then 80%   $750 Deductible, then 60%
Outpatient
  $20 Copay     60 %

Most out of network services are based on the customary & reasonable charge.
 

*   Mandatory Generic Substitution: Failure to get generic when available will
result in the member paying the difference in cost between the generic drug and
the brand name drug plus the brand name drug copay. The mail order drug program
has been enhanced to allow the member to receive a 3 month supply of generic
medication for just one generic drug copay.

Non-CA Salaried — Open Enrollment 2010      Page 2 of 5

 



--------------------------------------------------------------------------------



 



DENTAL (DENTAL LOGO) [l42869l4286904.gif]
PPO DENTAL
The PPO Dental plan benefits cover a wide range of dental services. You have the
freedom to go in and out of network for care.
You may visit a PPO dentist and benefit from the reduced contracted fee
resulting in less out of pocket expense.
You may also visit an out of network dentist, where services will be based on a
reasonable and customary amount and you will be responsible for any amount owed
after insurance has paid.

                  FEATURE   IN NETWORK     OUT OF NETWORK  
Calendar Year Maximum
  $ 1,500     $ 1,500  
Deductible (Ind. / Family)
  $ 50 / $150     $ 50 / $150  
 
  Plan Pays:  
Preventive
    100%  
Deductible Waived for Preventive Services?
  Yes  
Basic Services
    90 %     80 %
Major Services
    60 %     50 %
Orthodontia (child only)
    50 %     50 %
Orthodontia Lifetime Max
  $1,500  

(VISION LOGO) [l42869l4286905.gif]
The Vision Service Plan (VSP) provides professional vision care and high quality
lenses and frames through a broad network of optical specialists.

                  FEATURE   IN NETWORK     OUT OF NETWORK  
Deductible
               
Examination
    $20  
Prescription Glasses
  $20  
Contact Lenses
  No Copay  
Lenses
               
Single Vision
    100 %   $45 Benefit
Bifocal
    100 %   $65 Benefit
Trifocal
    100 %   $85 Benefit
Frame
  $120 Benefit   $47 Benefit
Contact Lenses
  $120 Benefit   $105 Benefit
 
  (in lieu of glasses)
Frequency
               
Exam
  12 months  
Lenses
  12 months  
Frames
  24 months  

(PRUDENTIAL LOGO) [l42869l4286906.gif]
BASIC LIFE AND AD&D
Award Metals provides full-time salaried employees with Basic Term Life and
Accidental Death & Dismemberment (AD&D) insurance through Prudential Financial.
The Basic Term Life benefit is 2x base salary, up to $500,000.
The AD&D benefit matches the Basic Term Life benefit. The AD&D benefit includes
benefits for loss of life or limbs due to an accident.
DEPENDENT LIFE
Award Metals also provides full-time salaried employees with Basic Term Life
insurance for their dependents through Prudential Financial. The Basic Term Life
benefit is $5,000 for a spouse and $1,000 for each dependent child.
VOLUNTARY LIFE AND AD&D
You may elect to purchase additional Term Life insurance at group rates provided
by Prudential Financial. You pay for this coverage with after-tax dollars
through payroll deduction. Benefits are available to employees in increments of
$10,000 up to $500,000. Coverage for your spouse and child(ren) is also
available. For more information, contact your Human Resources Dept.
Non-CA Salaried — Open Enrollment 2010     Page 3 of 5

 



--------------------------------------------------------------------------------



 



LONG TERM DISABILITY
Award Metals also provides full-time salaried employees with Long-Term
Disability coverage which may replace up to 60% of your income, in the event
that you are disabled due to injury or illness, through Prudential Financial.
Benefits begin the day after the waiting period is completed.

          FEATURE        
Benefit
  60% of pre-disability earnings
Benefit Maximum
  $6,000/month
Waiting Period
  90 Days
Maximum Benefit Duration
  Social Security Normal Retirement Age

SHORT TERM DISABILITY
Award Metals also provides Short-Term Disability coverage which may replace up
to 60% of your income for up to twelve weeks, in the event that you are disabled
due to injury or illness, through Prudential Financial. Benefits begin the day
after the waiting period is completed.
This weekly benefit is intended to provide income to you for brief periods of
disability, such as pregnancy or post-surgery, or until you become eligible to
receive Long-Term Disability benefits.

          FEATURE        
Benefit
  60% of pre-disability earnings
Benefit Maximum
  $1,000/week
Waiting Period
  7 Days
Maximum Benefit Duration
  12 Weeks

Non-CA Salaried — Open Enrollment 2010 Page 4 of 5

 



--------------------------------------------------------------------------------



 



INSURANCE BENEFITS CONTACTS

     
Medical PPO
  Anthem Blue Cross
800-888-8288
  www.anthem.com/ca
 
   
Prescription Drugs
  Anthem Blue Cross
800-700-2541
   
 
   
Dental
  Assurant
800-442-7742
  www.assurant.com
 
   
Vision
  VSP
800-877-7195
  www.vsp.com
 
   
Basic Life, AD&D, and Dependent Life
  Prudential Financial
800-524-0542
  www.prudential.com
 
   
Disability
  Prudential Financial
800-842-1718
  www.prudential.com
 
   
Flexible Spending Accounts
  Conexis
877-266-3947
  www.conexis.org

Provider Directories are available online for Medical, Dental and Vision
providers.
Remember: Medical, Dental and Vision contributions are deducted before taxes
through payroll! Any contributions for Domestic Partner coverage are after-tax
deductions per IRS regulations.
This summary provides an overview of some of your benefit plan choices. It is
for informational purposes only. It is not intended to be an agreement for
continued employment. Neither is it a legal plan document. If there is a
disagreement between this summary and the plan documents, the documents will
govern. In addition, the plans described in this summary are subject to change
without notice. Continuation of any benefit plan or coverage is at the company’s
discretion and in accordance with federal and state laws. If you need additional
information or have any questions about the benefit program, please contact
Human Resources.
HOW MUCH WILL YOU PAY FOR BENEFITS?
Vision, Basic Life and AD&D, Long-Term Disability and Short-Term Disability
insurance coverages are provided for you by Award Metals at no cost to you.
You and the company share in the cost of the Medical and Dental benefits you
elect.
Your contributions for Medical and Dental benefits are deducted before taxes are
withheld, which saves you tax dollars.
EMPLOYEE CONTRIBUTIONS
PER MONTH

                                 
Medical – Anthem Blue Cross PPO Plan
           
Employee
          $ 92.00  
Employee + Spouse/DP
          $ 212.00  
Employee + Child(ren)
          $ 174.00  
Employee + Family
          $ 312.00  
Dental – Assurant
               
Employee
          $ 9.00  
Employee + Spouse/DP
          $ 19.00  
Employee + Child(ren)
          $ 21.00  
Employee + Family
          $ 32.00  

(CONEXIS LOGO) [l42869l4286907.gif]
FLEXIBLE SPENDING ACCOUNTS (FSA’s)
The flexible benefit plan allows you to put away money on a PRE-TAX basis (in
other words, before taxes are withheld) for qualified Health Care and Dependent
Care.
FSA enrollment is on a calendar year basis. There will be an open enrollment
period in December, during which you can make benefit elections for the
following January 1 effective date.
Non-CA Salaried — Open Enrollment 2010      Page 5 of 5

 



--------------------------------------------------------------------------------



 



(AWARD METAL LOGO) [l42869l4286902.gif]
AWARD METALS
AUGUST 1, 2010 EMPLOYEE BENEFIT SUMMARY
INTRODUCTION
Award Metals. is proud to offer a generous employee benefit program that gives
you flexibility and choice. This summary briefly highlights the benefits offered
to all eligible employees and their dependents.
If you would like more information about any of the benefits described here,
please contact Human Resources:
Lorraine Rivas
626-814-4410 or
lorrainev@awardmetals.com
WHO CAN BE COVERED?
All full-time regular employees working at least 30 hours per week may
participate in benefits programs offered by Award Metals.
Your Eligible dependents include

  •   Spouse     •   Domestic Partner     •   Unmarried children under age 19  
  •   Unmarried children up to age 25 if they are full-time students

Note: Dependent children covered under the medical and/or dental plans as of
June 1, 2010 will continue to be eligible for coverage under both plans up to
age 26, regardless of their student status.
CHANGES TO ENROLLMENT
The benefit elections you make will be in effect through July 31, 2011. There
will be an annual open enrollment period in July, during which you can make new
benefit elections for the following August 1st effective date.
Once you make your benefit elections, you cannot change them during the year
unless you have a change in family status.
IRS regulations define a change in family status as:

•   Marriage, divorce or legal separation

•   Birth or adoption of a child

•   A child becoming ineligible for dependent coverage

•   Death of a spouse or child

•   A change from full time to part time (or the opposite)

•   An unpaid leave of absence

•   A change in your spouse’s employment

•   A move out of the HMO service area

•   A Qualified Medical Child Support Order

NOTE: If you have a family status change, you have 31 days to update your
coverage per insurer guidelines.
Please contact Human Resources immediately upon a change in status to complete
the appropriate forms. If you do not update your coverage within 31 days from
the family status change, you must wait until the next open enrollment period to
update your coverage.
CA — Open Enrollment 2010      Page 1 of 4

 



--------------------------------------------------------------------------------



 



     
(BLUE CROSS LOGO) [l42869l4286903.gif]
 

Award Metals offers a choice of medical plans so you can select the coverage
that is right for you.
ANTHEM BLUE CROSS HMO PLAN
Anthem Blue Cross offers a Health Maintenance Organization (HMO). Under this
plan, you must choose a Primary Care Physician (PCP) and medical group. All of
your care must be directed through your PCP and/or your medical group. You will
receive benefits only if you use the doctors, clinics and hospitals that belong
to the medical group in which you are enrolled.
ANTHEM BLUE CROSS PPO PLANS
With an Anthem Blue Cross Preferred Provider Organization (PPO) plan, you have
the freedom to go in and out of network for care. You may use a PPO provider
whose negotiated rates provide richer levels of benefits, with claim forms filed
by the provider. You may also obtain services outside the PPO network; however,
you will incur higher out of pocket expenses and you are responsible for filing
claims.
Enrollment in the Anthem Blue Cross Health Savings Account allows you to use a
Savings Account for qualified medical expenses. Unused HSA dollars can be saved
from year to year to reduce the amount you may have to pay for health care in
the future.

                                          MEDICAL BENEFITS SUMMARY FEATURE  
Anthem Blue Cross         Anthem Blue Cross Anthem Blue Cross     HMO PLAN      
  PPO PLAN   HEALTH SAVINGS ACCOUNT                       OUT OF             OUT
OF         IN NETWORK   NETWORK   IN NETWORK   NETWORK
Lifetime Maximum
  Unlimited   $5,000,000   $5,000,000
Deductible (Calendar Year)
                          Applies to medical care

                          AND prescription drugs
Individual
  $ 0     $ 250     $ 750     $1,500
Family
  $ 0     $ 750     $ 2,250     $3,000 aggregate
Coinsurance (PlanPays)
  100% for most services     80 %     60 %     90 %     70 %
Physician Office Visit
  $20 Copay   $20 Copay     60 %     90 %     70 %
Out of Pocket Maximum (Calendar Year)
                                       
Individual
  $ 1,500     $ 3,000     $ 6,000     $ 3,000     $ 6,000  
Family
  $ 3,000       N/A       N/A     $ 6,000     $ 12,000  
Hospitalization
                                       
Inpatient
  $250 copay per   $250 Deductible,   $750 Deductible,                
 
  admission   then 80%   then 60%     90 %     70 %
Outpatient
    80 %     80 %     60 %     90 %     70 %
Emergency Services
  $100 Copay   $100 Deductible, then 80%                
Wellness Exams
                          Deductible waived for these services
Adult
  $20 Copay   $25 Copay                        
 
  for most services   for most services     60 %     100 %     70 %
Children
  $20 Copay   $25 Copay     60 %     100 %     70 %
Prescription Drugs
  Mandatory Generic*   Mandatory Generic*   Mandatory Generic *
Generic Formulary
  $ 10     $10     90 %     70 %
Brand Name Formulary
  $ 25     $25     90 %     70 %
Non-Formulary
  $ 40     $40     90 %     70 %
Mail Order (up to 90 day supply)
  $20/$50/$80   $20/$50/$80   Not available
Mental Health
                                       
(non-severe)
                                       
Inpatient
  $250 copay per    $250 Deductible, $750 Deductible,                
 
  admission   then 80%   then 60%     90 %     70 %
Outpatient
  $20 Copay   $20 Copay     60 %     90 %     70 %

Most out of network services are based on the customary & reasonable charge.
 

*    Mandatory Generic Substitution: Failure to get generic when available will
result in the member paying the difference in cost between the generic drug and
the brand name drug plus the brand name drug copay. The mail order drug program
has been enhanced to allow the member to receive a 3 month supply of generic
medication for just one generic drug copay.

CA — Open Enrollment 2010      Page 2 of 4

 



--------------------------------------------------------------------------------



 



     
DENTAL
  (ASSURANT LOGO) [l42869l4286904.gif]

PPO DENTAL
The PPO Dental plan benefits cover a wide range of dental services. You have the
freedom to go in and out of network for care.
You may visit a PPO dentist and benefit from the reduced contracted fee
resulting in less out of pocket expense.
You may also visit an out of network dentist, where services will be based on a
reasonable and customary amount and you will be responsible for any amount owed
after insurance has paid.

                              OUT OF   FEATURE   IN NETWORK     NETWORK  
Calendar Year Maximum
  $ 1,500     $ 1,500  
Deductible (Ind. / Family)
  $ 50 / $150     $ 50 / $150  
 
  Plan Pays:
Preventive
    100%
Deductible Waived for Preventive Services?
  Yes
Basic Services
    90 %     80 %
Major Services
    60 %     50 %
Orthodontia (child only)
    50 %     50 %
Orthodontia Lifetime Max
  $1,500

     
(VSO LOGO) [l42869l4286905.gif]
 

The Vision Service Plan (VSP) provides professional vision care and high quality
lenses and frames through a broad network of optical specialists.

                  FEATURE   IN NETWORK     OUT OF NETWORK  
Deductible
               
Examination
  $20
Prescription Glasses
  $20
Contact Lenses
  No Copay
Lenses
               
Single Vision
    100 %   $45 Benefit
Bifocal
    100 %   $65 Benefit
Trifocal
    100 %   $85 Benefit
Frame
  $120 Benefit   $47 Benefit
Contact Lenses
  $120 Benefit   $105 Benefit
 
  (in lieu of glasses)
Frequency
               
Exam
  12 months
Lenses
  12 months
Frames
  24 months

(PRUDENTIAL LOGO) [l42869l4286906.gif]
BASIC LIFE AND AD&D
Award Metals provides full-time hourly employees with Basic Term Life and
Accidental Death & Dismemberment (AD&D) insurance through Prudential Financial.
The Basic Term Life benefit is $10,000.
The AD&D benefit matches the Basic Term Life benefit. The AD&D benefit includes
benefits for loss of life or limbs due to an accident.
DEPENDENT LIFE
Award Metals also provides full-time salaried employees with Basic Term Life
insurance for their dependents through Prudential Financial. The Basic Term Life
benefit is $5,000 for a spouse and $1,000 for each dependent child.
VOLUNTARY LIFE AND AD&D
You may elect to purchase additional Term Life insurance at group rates provided
by Prudential Financial. You pay for this coverage with after-tax dollars
through payroll deduction. Benefits are available to employees in increments of
$10,000 up to $500,000. Coverage for your spouse and child(ren) is also
available. For more information, contact your Human Resources Dept.
SHORT TERM DISABILITY
Award Metals also provides Short-Term Disability coverage which may replace up
to 60% of your income for up to twelve weeks, in the event that you are disabled
due to injury or illness, through Prudential Financial. Benefits begin the day
after the waiting period is completed.
This weekly benefit is intended to provide income to you for brief periods of
disability, such as pregnancy or post-surgery.

          FEATURE        
Benefit
   60% of pre-disability earnings
Benefit Maximum
   $1,000/week
Waiting Period
   7 Days
Maximum Benefit Duration
   12 Weeks

CA — Open Enrollment 2010      Page 3 of 4

 



--------------------------------------------------------------------------------



 



INSURANCE BENEFITS CONTACTS

     
Medical HMO
  Anthem Blue Cross
800-227-3560
  www.anthem.com/ca
 
   
Medical PPO
  Anthem Blue Cross
800-888-8288
  www.anthem.com/ca
 
   
Prescription Drugs
  Anthem Blue Cross
800-700-2541
   
 
   
Dental
  Assurant
800-442-7742
  www.assurant.com
 
   
Vision
  VSP
800-877-7195
  www.vsp.com
 
   
Basic Life, AD&D, and Dependent Life
  Prudential Financial
800-524-0542
  www.prudential.com
 
   
Disability
  Prudential Financial
800-842-1718
  www.prudential.com
 
   
Flexible Spending Accounts
  Conexis
877-266-3947
  www.conexis.org

Provider Directories are available online for Medical, Dental and Vision
providers.
Remember: Medical, Dental and Vision contributions are deducted before taxes
through payroll! Any contributions for Domestic Partner coverage are after-tax
deductions per IRS regulations.
This summary provides an overview of some of your benefit plan choices. It is
for informational purposes only. It is not intended to be an agreement for
continued employment. Neither is it a legal plan document. If there is a
disagreement between this summary and the plan documents, the documents will
govern. In addition, the plans described in this summary are subject to change
without notice. Continuation of any benefit plan or coverage is at the company’s
discretion and in accordance with federal and state laws. If you need additional
information or have any questions about the benefit program, please contact
Human Resources.
HOW MUCH WILL YOU PAY FOR BENEFITS?
Vision, Basic Life and AD&D, and Short-Term Disability insurance coverages are
provided for you by Award Metals at no cost to you.
You and the company share in the cost of the Medical and Dental benefits you
elect.
Your contributions for Medical and Dental benefits are deducted before taxes are
withheld, which saves you tax dollars.
EMPLOYEE CONTRIBUTIONS PER MONTH

         
Medical — Anthem Blue Cross HMO Plan
       
Employee
  $ 118.00  
Employee + Spouse/DP
  $ 271.00  
Employee + Child(ren)
  $ 222.00  
Employee + Family
  $ 399.00  
Medical — Anthem Blue Cross PPO Plan
       
Employee
  $ 127.00  
Employee + Spouse/DP
  $ 292.00  
Employee + Child(ren)
  $ 239.00  
Employee + Family
  $ 430.00  
Medical— Anthem Blue Cross Health Savings Account
       
Employee
  $ 110.25  
Employee + Spouse/DP
  $ 228.90  
Employee + Child(ren)
  $ 203.70  
Employee + Family
  $ 245.70  
Dental — Assurant
       
Employee
  $ 9.00  
Employee + Spouse/DP
  $ 19.00  
Employee + Child(ren)
  $ 21.00  
Employee + Family
  $ 32.00  

(CONEXIS LOGO) [l42869l4286907.gif]
FLEXIBLE SPENDING ACCOUNTS (FSA’s)
The flexible benefit plan allows you to put away money on a PRE-TAX basis (in
other words, before taxes are withheld) for qualified Health Care and Dependent
Care.
FSA enrollment is on a calendar year basis. There will be an open enrollment
period in December, during which you can make benefit elections for the
following January 1 effective date.
CA — Open Enrollment 2010      Page 4 of 4

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(s)(ii)
Sheet Metal Workers National Pension Fund has provided estimated unfunded vested
benefit liability related to union employees of company. Attached hereto is the
December 31, 2010, statement regarding these liabilities.

 



--------------------------------------------------------------------------------



 



Exhibit I
Sheet Metal Workers’ National Pension Fund Determination of Employer
Withdrawal Liability Payments For Withdrawals During the Plan Year Ending
December 31, 2010
     

                                                                               
                                                                     
Contributions                                                                  
          All Employers                                   Unamortized    
Unamortized     Unamortized     Unamortized                     Contributions  
  Prior Plan     5-Year Total,                     Employer’s       UVB    
Reallocated     Affected Benefits     Total                     of Withdrawn    
Contributions for 5     Adjusted for                     Share of       Pools  
  Pools     Pools     Pools     Total     5-Year     Significant     Full
Preceeding     Withdrawn             5-Year     Unamortized                    
                                                          Award Metals,        
                                                                               
  Inc. dba Pacific                   As of 12/31     As of 12/31     As of 12/31
    As of 12/31     Contributions     Total     Employers     Plan Years    
Employers     Award Metals     Total     Pools  
1995
                                    161,977,117                                
      85,094.48              
1996
                                    175,335,950                                
      87,244.62              
1997
                            —       202,341,866                                
      91,362.11              
1998
                                    215,924,309                                
      101,610.22              
1999
    368,130,679       —       —       368,130,679       226,290,914      
981,870,156       3,962,308       850,533       978,758,381       98,586.89    
  463,898       174,481.47  
2000
    146,428,400       1,556,055       —       147,984,455       239,717,741    
  1,059,610,780       11,129,474       717,342       1,049,198,648      
87,923,74       466,728       65,829.69  
2001
    453,869,381       879,691       —       454,749,072       238,418,955      
1,122,693,785       15,147,300       489,000       1,108,035,485       90,194.55
      469,678       192,760.44  
2002
    452,190,922       490,594       —       452,681,516       247,660,789      
1,168,012,708       12,173,600       247,533       1,156,086,641       86,299.34
      464,615       181,926.25  
2003
    97,133,915       1,166,242       —       98,320,157       240,674,499      
1,192,762,898       12,561,082       62,375       1,180,264,191       96,179.07
      459,184       38,251.61  
2004
    292,442,198       3,353,109       —       295,795,307       247,443,434    
  1,213,915,418       20,166,069       —       1,193,749,349       103,302.53  
    463,899       114,948.10  
2005
    175,603,802       467,970       —       176,071,772       262,377,565      
1,236,575,242       26,385,454       —       1,210,189,788       107,804.70    
  483,780       70,385.68  
2006
    560,808,146       1,502,878       —       562,311,024       299,954,497    
  1,298,110,784       22,811,032       —       1,275,299,752       104,700.81  
    498,286       219,706.75  
2007
    315,339,322       2,466,401       —       317,805,723       332,387,580    
  1,382,837,575       14,859,085       —       1,367,978,490       75,921.34    
  487,908       113,349.81  
2008
    (158,316,465 )     800,557       688,287,903       530,771,995      
368,026,400       1,510,189,476       11,450,641       —       1,498,738,835    
  50,346.49       442,076       156,559.29  
2009
    509,376,896       5,087,176       97,042       514,561,114       322,938,570
      1,585,684,612       5,686,918       —       1,579,997,694       39,335.09
      378,108       123,139.35  
 
    3,213,007,196       17,790,673       688,384,945       3,919,182,814        
                                                                               
                                               
Gross withdrawal liability assessment
  1,451,338.44                                                                  
     
De minimis reduction
                                                                           
A. Excess assessment (over $100,000)
  1,351,338.44                                                                  
     
B Lesser of 50,000 and 0.75% of UVB
  30,000.00                                                                    
   
C. [B]-[A] not less than zero
  —                                                                        
Net withdrawal liability assessment
  1,451,338.44  

This estimate is based on Unfunded Vested Benefits as of 12/31/09, and assuming
the withdrawal took place in 2010.
We will not have our Withdrawal Liability Report and calculation worksheet for
2011 withdrawals until late October
                               or early November after the Fund’s actuarials for
year ending 12/31/10 are completed. You may request another estimate at that
time.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(s)(vi)
EMPLOYEE PLANS
Sheet Metal Workers National Pension Fund has provided estimated unfunded vested
benefit liability related to union employees of company. See
Schedule 3.02(s)(ii).

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(u)
INSURANCE
Property and Casualty Insurance Policies currently in place include:

                  Coverage Amount     Policy   Aggregate/Occurrence   Annual
Premium
General Liability
  2,000,000/1,000,000   30,111    
 
           
Property
  14,000,000 blanket building
9,400,000 blanket personal
property
9,000,000 blanket stock
6,420,000 blanket business
income-Value
1,940,000 blanket business
income-Area   27,485    
 
           
Automobile
  Liability 1,000.000 Uninsured Motorists 1,000,000   59,991    
 
           
Workers Comp — CA
  Each accident: 1,000,000   est 258,402 direct bill
 
           
Workers Comp — AZ & CO
  Each accident: 1,000,000   est 35,370 direct bill
 
           
Umbrella
  20,000,000/20,000,000   17,741    
 
           
Excess Liability
  10,000,000/10,000,000   10,100    
 
           
D & O and EPLI
  5,000,000/5,000,000   23,147    

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(v)
TANGIBLE PERSONAL PROPERTY LEASES
(IN EXCESS OF $10,000 PER YEAR)
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(z)
RELATED PARTY TRANSACTIONS
     Each of the entities listed below are the landlords under certain leases of
real property to the Company:

          43rd Ave/Jefferson Partnership   Percent  
A. Milton Whiting & Lorana Whiting Trust
    42.50 %
W. Brent Taylor
    42.50 %
David Hughes
    7.50 %
Frank Fulford
    7.50 %
Totals
    100.00 %

          ARI-PAC Investments   Percent  
W. Brent Taylor
    52.31 %
A. Milton Whiting & Lorana Whiting Trust
    25.58 %
Bruce Whiting
    5.19 %
Frank Fulford
    7.69 %
Gerald Anctil
    7.69 %
Blas Lozano
    1.54 %
Totals
    100.00 %

          ARI-CAL, LLC   Percent  
A. Milton Whiting & Lorana Whiting Trust
    51.13 %
W. Brent Taylor
    28.41 %
Duane Simmons
    6.82 %
David Hughes
    6.82 %
Barry Whiting
    6.82 %
Totals
    100.00 %

Each of the following have made loans to the Company: W. Brent Taylor, Frank
Fulford and International Steel Center Co., Inc.
The only other related party transaction applicable to this definition is a
$1,000,000 personal guarantee made by W. Brent Taylor to Wells Fargo to support
it’s financing of the company credit facility.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.02(dd)
INDEBTEDNESS

                  Entity   Definition     Balance  
Wells Fargo
  Loans   $ 3,827,832.02  
Shareholders
  Brent Taylor loan   $ 350,167.71  
 
  Frank J. Fulford loan   $ 50,023.96  
 
  Interstate Steel loan   $ 150,071.88  
KIT International, Inc
  Loan   $ 831,229.22  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02(j)
Non-Competition Agreements

      Name:   Length:
W. Brent Taylor
  5 years —reduced to 6 months if employment with the Company is terminated for
“cause” or “good reason”
 
   
David Hughes
  5 years —reduced to 6 months if employment with the Company is terminated for
“cause” or “good reason”
 
   
Frank Fulford
  5 years —reduced to 6 months if employment with the Company is terminated for
“cause” or “good reason”
 
   
Ben Dinapoli
  1 year —reduced to 6 months if employment with the Company is terminated for
“cause” or “good reason”
 
   
Daniel Davis III
  1 year —reduced to 6 months if employment with the Company is terminated for
“cause” or “good reason”

 